EXHIBIT 10.15

WILLIAMS-SONOMA, INC.

ASSOCIATE STOCK INCENTIVE PLAN

(ASIP)

As Amended and Restated Effective January 1, 1997, Except as Otherwise Noted

And Including Amendments Effective Through December 21, 2005



--------------------------------------------------------------------------------

Page i

 

TABLE OF CONTENTS

 

          Page PREAMBLE    1 ARTICLE I – DEFINITIONS    2

    1.1  

   ACCOUNT    2

1.2  

   AGE 50 CATCH-UP CONTRIBUTIONS    2

1.3  

   AGE 50 CATCH-UP CONTRIBUTIONS ACCOUNT    2

1.4  

   ASSOCIATE    2

1.5  

   BENEFICIARY    2

1.6  

   BENEFICIARY DESIGNATION FORM    2

1.7  

   BOARD OF DIRECTORS OR BOARD    3

1.8  

   BORROWER    3

1.9  

   CASUAL ASSOCIATE    3

1.10

   CODE    3

1.11

   COMPANY    3

1.12

   COMPANY STOCK    3

1.13

   COMPANY’S CONTROLLED GROUP    3

1.14

   COMPENSATION    3

1.15

   CONTRIBUTION ELECTION    4

1.16

   DISABILITY    4

1.17

   EFFECTIVE DATE    4

1.18

   ELIGIBLE ASSOCIATE    4

1.19

   ELIGIBILITY COMPUTATION PERIODS    4

1.20

   ELIGIBLE PAY    4

1.21

   ELIGIBLE RETIREMENT PLAN    5

1.22

   ELIGIBLE ROLLOVER DISTRIBUTION    5

1.23

   EMPLOYER    5

1.24

   EMPLOYMENT COMMENCEMENT DATE    5

1.25

   ERISA    6

1.26

   EXCESS CONTRIBUTIONS    6

1.27

   EXCESS DEFERRALS    6

1.28

   FIDUCIARIES    6

1.29

   FULL-TIME REGULAR ASSOCIATE    6

1.30

   IRS HIGHLY COMPENSATED EMPLOYEE    6

1.31

   HOUR OF SERVICE    7

1.32

   INVESTMENT ELECTION    8

1.33

   INVESTMENT FUND    8

1.34

   LEAVE OF ABSENCE    8

1.35

   MATCHING CONTRIBUTIONS    8

1.36

   MATCHING CONTRIBUTIONS ACCOUNT    8

1.37

   NON-HIGHLY COMPENSATED EMPLOYEE    8

1.38

   NORMAL RETIREMENT AGE    8

1.39

   PART-TIME ASSOCIATE    8

1.40

   PARTICIPANT    9

1.41

   PARTICIPANT RESPONSE SYSTEM    9

1.42

   PERIOD OF SEVERANCE    9



--------------------------------------------------------------------------------

Page ii

 

1.43  

   PLAN    9

1.44  

   PLAN ADMINISTRATOR    9

1.45  

   PLAN YEAR    10

1.46  

   PRE-TAX CONTRIBUTIONS    10

1.47  

   PRE-TAX CONTRIBUTIONS ACCOUNT    10

1.48  

   PRIOR 2005 EMPLOYEE QNEC ACCOUNT    10

1.49  

   PRIOR 2005 COMPANY SPECIAL MATCHING CONTRIBUTION ACCOUNT    10

1.50  

   PROFIT SHARING CONTRIBUTIONS    10

1.51  

   PROFIT SHARING CONTRIBUTION ACCOUNT    10

1.52  

   REEMPLOYMENT COMMENCEMENT DATE    10

1.53  

   ROLLOVER CONTRIBUTION    10

1.54  

   ROLLOVER CONTRIBUTIONS ACCOUNT    11

1.55  

   SEPARATION FROM SERVICE OR SEPARATES FROM SERVICE    11

1.56  

   SERVICE CUTOFF DATE    11

1.57  

   SPOUSE    12

1.58  

   START DATE    12

1.59  

   SURVIVING SPOUSE    12

1.60  

   TEMPORARY ASSOCIATE    12

1.61  

   TRUST    12

1.62  

   TRUST AGREEMENT    12

1.63  

   TRUSTEE    12

1.64  

   U.S. OR UNITED STATES    12

1.65  

   WILLIAMS-SONOMA, INC. STOCK FUND    12

1.66  

   YEAR OF VESTING SERVICE    12

ARTICLE II – PARTICIPATION

   13

    2.1    

   ELIGIBILITY    13

2.2    

   RESUMPTION AFTER A PERIOD OF SEVERANCE, BREAK IN SERVICE OR REDUCTION IN
HOURS    15

2.3    

   TERMINATION OF PARTICIPATION    16

2.4    

   ACQUISITIONS AND DIVESTITURES    17

ARTICLE III - CONTRIBUTIONS

   18

3.1    

   CONTRIBUTION ELECTIONS    18

3.2    

   PRE-TAX CONTRIBUTIONS    19

3.3    

   MATCHING CONTRIBUTIONS    21

3.4    

   NO CURRENT AFTER-TAX CONTRIBUTIONS OR PROFIT SHARING CONTRIBUTIONS    22

3.5    

   ROLLOVER CONTRIBUTIONS    23

3.6    

   MILITARY LEAVE    23

3.7    

   CONTRIBUTIONS SUBJECT TO DEDUCTIBILITY    23

3.8    

   ALLOCATION OF CONTRIBUTIONS    23

3.9    

   VALUATION, EARNINGS, LOSSES AND INVESTMENT EXPENSES    23

3.10  

   RETURN OF CONTRIBUTIONS    24

ARTICLE IV – INVESTMENTS

   25

4.1    

   PARTICIPANT INVESTMENT PROVISIONS    25

4.2    

   INVESTMENT ELECTIONS    26

4.3    

   INVESTMENT FUNDS OTHER THAN THE WILLIAMS-SONOMA, INC. STOCK FUND    28

4.4    

   WILLIAMS-SONOMA, INC. STOCK FUND    28

4.5    

   INVESTMENT OF LOAN REPAYMENTS AND RESTORATION OF FORFEITURES    31

ARTICLE V – VESTING

   32



--------------------------------------------------------------------------------

Page iii

 

5.1    

   PRE-TAX CONTRIBUTIONS, ROLLOVER CONTRIBUTIONS    32

5.2    

   MATCHING CONTRIBUTIONS AND PROFIT SHARING CONTRIBUTIONS    32

5.3    

   FORFEITURES    33

5.4    

   ALLOCATION OF FORFEITURES    33

5.5    

   RESTORATION OF FORFEITED ACCOUNT    33

5.6    

   VESTING AFTER A BREAK IN SERVICE    34

5.7    

   RETENTION OF PRE-BREAK SERVICE    34

ARTICLE VI - IN-SERVICE WITHDRAWALS

   35

6.1    

   WITHDRAWALS AFTER ATTAINING AGE 59 1/2    35

6.2    

   HARDSHIP WITHDRAWALS    35

6.3    

   IN-SERVICE WITHDRAWAL PROCEDURES AND RESTRICTIONS    37

ARTICLE VII – LOANS

   38

7.1    

   GENERAL RULE    38

7.2    

   AMOUNT OF LOAN    38

7.3    

   INTEREST RATE, SECURITY AND FEES    39

7.4    

   SOURCE OF LOANS    40

7.5    

   REPAYMENT AND TERM    40

7.6    

   DEEMED DISTRIBUTIONS    43

7.7    

   ADDITIONAL RULES    44

ARTICLE VIII – DISTRIBUTIONS

   45

8.1    

   ELIGIBILITY FOR DISTRIBUTION UPON SEPARATION FROM SERVICE OR DISABILITY    45

8.2    

   FORM OF PAYMENT    45

8.3    

   AMOUNT OF DISTRIBUTION    45

8.4    

   CASHOUT DISTRIBUTIONS AND AUTOMATIC ROLLOVERS    45

8.5    

   DISTRIBUTION UPON DEATH    46

8.6    

   COMMENCEMENT OF PAYMENTS    47

8.7    

   DIRECT ROLLOVERS    51

8.8    

   QUALIFIED DOMESTIC RELATIONS ORDERS    51

8.9    

   BENEFICIARY DESIGNATION    52

8.10  

   INCOMPETENT OR LOST DISTRIBUTEE    54

ARTICLE IX - INVESTMENT OF THE TRUST

   56

9.1    

   TRUST AGREEMENT    56

9.2    

   APPOINTMENT OF INVESTMENT MANAGERS    56

9.3    

   INVESTMENT MANAGER POWERS    56

9.4    

   POWER TO DIRECT INVESTMENTS    56

9.5    

   EXCLUSIVE BENEFIT RULE    56

ARTICLE X - PLAN ADMINISTRATION

   58

    10.1  

   ALLOCATION OF RESPONSIBILITY AMONG FIDUCIARIES FOR PLAN AND TRUST
ADMINISTRATION    58

10.2  

   ADMINISTRATION    58

10.3  

   CLAIMS PROCEDURE    59

10.4  

   RECORDS AND REPORTS    63

10.5  

   ADMINISTRATIVE POWERS AND DUTIES    63

10.6  

   RULES AND DECISIONS    64

10.7  

   PROCEDURES    64

10.8  

   AUTHORIZATION OF BENEFIT DISTRIBUTIONS    64

10.9  

   APPLICATION AND FORMS FOR DISTRIBUTIONS    64



--------------------------------------------------------------------------------

Page iv

 

10.10

   CERTAIN OPERATIONAL MISTAKES    64

ARTICLE XI - AMENDMENT AND TERMINATION

   65

11.1  

   AMENDMENT OF THE PLAN    65

11.2  

   RIGHT TO TERMINATE THE PLAN OR DISCONTINUE CONTRIBUTIONS    65

11.3  

   EFFECT OF TERMINATION OR DISCONTINUANCE OF CONTRIBUTIONS    65

11.4  

   EFFECT OF A PARTIAL TERMINATION    66

11.5  

   PLAN MERGER    66

11.6  

   ADDITIONAL PARTICIPATING EMPLOYERS    66

11.7  

   WITHDRAWAL OF A PARTICIPATING EMPLOYER    66

ARTICLE XII - MISCELLANEOUS PROVISIONS

   67

12.1  

   ACTION BY THE COMPANY    67

12.2  

   NO RIGHT TO BE RETAINED IN EMPLOYMENT    67

12.3  

   RIGHTS TO TRUST ASSETS    67

12.4  

   NON-ALIENATION OF BENEFITS    67

12.5  

   REQUIREMENT TO PROVIDE INFORMATION TO PLAN ADMINISTRATOR    68

12.6  

   SOURCE OF BENEFIT PAYMENTS    68

12.7  

   INDEMNIFICATION    68

12.8  

   CONSTRUCTION    68

12.9  

   GOVERNING LAW    69

ARTICLE XIII - LIMITATION ON PRE-TAX CONTRIBUTIONS

   70

13.1  

   TREATMENT OF EXCESS DEFERRALS    70

13.2  

   COORDINATION WITH OTHER ARRANGEMENTS IN WHICH EARNINGS ARE DEFERRED    70

ARTICLE XIV - NONDISCRIMINATION RULES: ADP and ACP TESTS

   71

14.1  

   DEFINITIONS APPLICABLE TO THE NONDISCRIMINATION RULES    71

14.2  

   ACTUAL DEFERRAL PERCENTAGE TEST    72

14.3  

   MORE THAN ONE EMPLOYER-SPONSORED PLAN SUBJECT TO THE ADP TEST    73

14.4  

   RECHARACTERIZATION OF PRE-TAX CONTRIBUTIONS    73

14.5  

   TREATMENT OF EXCESS CONTRIBUTIONS    73

14.6  

   QNECS    74

14.7  

   ACTUAL CONTRIBUTION PERCENTAGE TEST    75

14.8  

   MORE THAN ONE PLAN SUBJECT TO THE ACTUAL CONTRIBUTION TEST    76

14.9  

   REQUIRED PLAN AGGREGATION FOR PURPOSES OF THE ADP AND ACP TEST    76

    14.10

   REQUIRED PLAN DISAGGREGATION FOR PURPOSES OF THE ADP AND ACP TEST    76

14.11

   TREATMENT OF EXCESS AGGREGATE CONTRIBUTIONS    77

14.12

   PRE-2002 MULTIPLE USE LIMITATION    78

ARTICLE XV - CODE § 415 LIMITATION

   79

15.1  

   DEFINITIONS APPLICABLE TO THE CODE § 415 LIMITATION    79

15.2  

   LIMITATION ON ANNUAL ADDITIONS    80

15.3  

   PRE-2000 COMBINED PLAN CODE §415 LIMITATION    82

15.4  

   APPLICABLE REGULATIONS    82

ARTICLE XVI - TOP HEAVY PROVISIONS

   83

16.1  

   DEFINITIONS APPLICABLE TO THE TOP HEAVY PROVISIONS    83

16.2  

   APPLICATION OF ARTICLE XVI    86

16.3  

   MINIMUM CONTRIBUTIONS    87

APPENDIX A - 2003 ADDITIONAL MATCHING CONTRIBUTION

   88



--------------------------------------------------------------------------------

Page 1

 

WILLIAMS-SONOMA, INC. ASSOCIATE STOCK INCENTIVE PLAN

PREAMBLE

The Williams-Sonoma, Inc. Associate Stock Incentive Plan (“Plan”) permits
eligible associates to defer receipt of their compensation on a pre-tax basis in
order to promote retirement savings. The Plan also provides for matching
contributions to be made on the basis of the pre-tax contributions. The Plan
provides for distributions in the event of termination of employment. In
addition, in-service withdrawals are permitted at age 59 1/2 or on account of
hardship, and loans are available to eligible associates who are not on leaves
of absence.

The Plan is a profit-sharing plan consisting of a cash or deferred arrangement
and a matching contribution arrangement. The Plan is intended to meet the
requirements for qualification under Code §§ 401(a), 401(k) and 401(m).

The Plan was originally established February 1, 1989 as the Williams-Sonoma,
Inc. Employee Profit Sharing and Stock Incentive Plan, and was later renamed the
Williams-Sonoma, Inc. Associate Stock Incentive Plan.

The Plan was amended and restated effective January 1, 1997 to incorporate the
provisions of the federal tax legislation known as “EGTRRA” (the Economic Growth
and Tax Relief Reconciliation Act of 2001, PL 107-16, enacted June 7, 2001), as
well as the federal tax legislation commonly referred to as “GUST” (the Uruguay
Round Agreements Act, Pub. L. 103-465 (GATT); the Small Business Job Protection
Act of 1996, Pub. L. 104-188 (SBJPA) (including § 414(u) of the Internal Revenue
Code (Code) and the Uniformed Services Employment and Reemployment Rights Act of
1994, Pub. L. 103-353 (USERRA)); the Taxpayer Relief Act of 1997, Pub. L. 105-34
(TRA ‘97); the Internal Revenue Service Restructuring and Reform Act of 1998,
Pub. L. 105-206 (RRA); and the Community Renewal Tax Relief Act of 2000 (CRA),
P.L. 106-554)).

The Plan has been amended from time to time since its initial January 1, 1997
restatement. The present amendment and restatement retains the general
January 1, 1997 Effective Date, but incorporates amendments to the Plan with
specific effective dates through November 1, 2005, as indicated in the text.



--------------------------------------------------------------------------------

Page 2

 

ARTICLE I – DEFINITIONS

Where the following, boldfaced words and phrases appear in this Plan with
initial capitals, they shall have the meaning set forth below.

 

1.1 “Account” means the sum of a Participant’s Matching Contributions Account,
Pre-tax Contributions Account, Rollover Contributions Account and Profit Sharing
Contributions Account, which sum constitutes the Participant’s total interest in
the Trust.

 

1.2 “Age 50 Catch-up Contributions” means Pre-tax Contributions made pursuant to
Section 3.2(d).

 

1.3 “Age 50 Catch-up Contributions Account” means the separate subaccount of a
Participant’s Account to which Age 50 Catch-up Contributions and any income or
loss thereon are credited.

 

1.4 “Associate” means any person who is receiving compensation as a common law
employee for personal services rendered in the employment of the Employer.

 

  (a) No self-employed individual shall be an Associate under this Plan by
virtue of his or her self-employment (except as provided in (c) below). An
individual shall not be considered to be in “employment” unless the individual
is classified by the Employer as being in employment.

 

  (b) If a former Associate’s termination of employment did not constitute a
Separation from Service, such individual shall be treated as a current Associate
for purposes of the withdrawal provisions of Article VI and the loan provisions
of Article VII.

 

  (c) The term “Associate” shall also include an individual who performs
services for the Employer (other than an associate of the Employer), who
pursuant to an agreement between the Employer and any other person (“leasing
organization”) has performed services for the Employer (and related persons
determined in accordance with Code § 414(n)(6)) determined on a substantially
full-time basis for a period of at least one year, and such services are
performed under the primary direction or control by the Employer.
Notwithstanding the foregoing, if such leased employees constitute less than 20%
of the Employer’s Non-highly Compensated Employees within the meaning of Code
§ 414(n)(1)(C)(ii), the term “Associate” shall not include those leased
employees covered by a plan described in Code § Section 414(n)(5).

 

1.5 “Beneficiary” means the person designated by a Participant on the
Beneficiary Designation Form or such other person who becomes entitled to a
benefit under the Plan in accordance with Section 8.9.

 

1.6 “Beneficiary Designation Form” means a form prescribed by the Plan
Administrator for designating Beneficiaries.



--------------------------------------------------------------------------------

Page 3

 

1.7 “Board of Directors or Board” means the Board of Directors of the Company.

 

1.8 “Borrower” means a Participant who has made an application for or who has
received a loan from the Plan in accordance with Section 7.1.

 

1.9 “Casual Associate” means an Associate who is classified as a casual
associate by the Associate’s Employer and who is not in an ineligible
classification under Section 2.1(e).

 

1.10 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.11 “Company” means Williams-Sonoma, Inc., a corporation organized and existing
under the laws of the State of California, or its successor or successors.

 

1.12 “Company Stock” means shares of common stock of Williams-Sonoma, Inc.

 

1.13 “Company’s Controlled Group” means the controlled group of organizations of
which the Company is a part, as defined by Code § 414 and regulations issued
thereunder. An entity shall be considered a member of the Company’s Controlled
Group only during the period it is one of the group of organizations described
in the preceding sentence.

 

1.14 “Compensation” means:

 

  (a) Either of the following, depending on the context:

 

  (i) For purposes of the Actual Deferral Percentage test and the Actual
Contribution Percentage test in Article XIV, any definition of compensation
permissible under Code § 414(s), as chosen by the Plan Administrator for each
Plan Year.

 

  (ii) For all other purposes, an Associate’s W-2 wages as reported or
reportable (determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed such as the exception for agricultural labor in Code
§ 3401(a)(2)). Such compensation shall also include contributions that are made
by an Employer that are not includible in gross income under Code §§ 125
(cafeteria plan salary reduction amounts), 402(g)(3) (pre-tax deferrals) and
effective January 1, 2001, 132(f)(4) (qualified transportation benefits). The
preceding sentence shall not be effective until January 1, 1998 in the case of
Article XV (Code § 415 limitation).

 

  (b) Notwithstanding the above, a Participant’s Compensation for a Plan Year
shall not exceed:

 

  (i) For the 2002 and later Plan Years, $200,000 (or such higher dollar amount
as may permissibly apply for the Plan Year pursuant to adjustments in the dollar
limitation under Code § 401(a)(17) announced by the Secretary of the Treasury);

 

  (ii) For the 2000 and 2001 Plan Years, $170,000; or



--------------------------------------------------------------------------------

Page 4

 

  (iii) For the 1997, 1998 and 1999 Plan Years, $160,000.

In the case of a Plan Year of less than 12 months, the limitation specified in
the previous sentence shall be adjusted by first dividing the limit by 12 and
then multiplying the resulting quotient by the number of months in the Plan
Year.

 

1.15 “Contribution Election” means the election made by an Eligible Associate or
Participant selecting the percentage of Eligible Pay to be deferred and
contributed to the Plan by the Employer as a Pre-tax Contribution.

 

1.16 “Disability” means the total and permanent incapacity of a Participant to
perform the usual duties of employment for an Employer due to physical
impairment or legally established mental incompetence. “Disability” shall be
determined on evidence that the Participant has become entitled to receive
primary benefits as a disabled employee under the Social Security Act in effect
on the date of disability. If Participant’s incapacity is due to alcohol, drugs,
or other substance abuse, the Participant must be enrolled or have completed a
rehabilitation program approved by the Company for such disability to constitute
a “Disability.”

 

1.17 “Effective Date” means January 1, 1997, the date that this restatement of
the Plan is first effective. Certain identified provisions are effective on
different dates, as noted herein. The Plan itself was first effective
February 1, 1989.

 

1.18 “Eligible Associate” means an Associate who has met the eligibility and
entry date requirements to be a Participant under Article II, without regard to
whether the Associate has elected to make Pre-tax Contributions. For purposes of
the nondiscrimination tests in Article XIV, an Associate with no Compensation
for a Plan Year shall not be treated as an Eligible Associate for that Plan
Year.

 

1.19 “Eligibility Computation Periods” mean: (i) the twelve-consecutive-month
period that begins on the Associate’s Start Date, (ii) the first Plan Year that
begins on or after such Associate’s Start Date, and (iii) each succeeding Plan
Year.

 

1.20 “Eligible Pay” means the amount of regular, recurring compensation of an
Associate, including base salary and hourly wages plus overtime pay. “Eligible
Pay” is determined prior to reduction for any Pre-tax Contributions made on
behalf of the Participant and for any amount allocated to a cafeteria plan
maintained pursuant to Code § 125. “Eligible Pay” does not include any other
items of compensation, such as: (a) commissions, (b) bonuses paid at the
discretion of the Company, (c) the value of stock options granted to or
exercised by an Associate or former Associate during the Plan Year, (d) car
allowances, (e) expense reimbursements, or (f) nonqualified deferred
compensation deferred by or paid to an Associate or former Associate. Eligible
pay is further limited by the same dollar limitations that are set forth in
subsection (b) of the definition of “Compensation” in this Article I.



--------------------------------------------------------------------------------

Page 5

 

1.21 “Eligible Retirement Plan” means:

 

  (a) For Plan Years beginning on or after January 1, 2002, an individual
retirement account described in Code § 408(a), an individual retirement annuity
described in Code § 408(b), an annuity plan described in Code § 403(a), a
qualified trust described in Code § 401(a), an annuity contract described in
Code § 403(b) and an eligible plan under Code § 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such 457(b) plan from this Plan; and

 

  (b) For Plan Years beginning before January 1, 2002, an individual retirement
account described in Code § 408(a), an individual retirement annuity described
in Code § 408(b), an annuity plan described in Code § 403(a) or a qualified
trust described in Code § 401(a); provided, however, with respect to a
Participant’s Surviving Spouse, an Eligible Retirement Plan shall be only an
individual retirement account or individual retirement annuity.

The definition of an “Eligible Retirement Plan” in this subsection shall also
apply in the case of a distribution to a spouse or former spouse who is the
alternate payee under a qualified domestic relations order, as defined in Code
§ 414(p).

 

1.22 “Eligible Rollover Distribution” means any distribution under the Plan of
all or any portion of a Participant’s Account, other than:

 

  (a) A distribution that is one of a series of substantially equal periodic
payments (made not less frequently than annually) made for the life (or life
expectancy) of the Participant (or the Participant’s Surviving Spouse) or the
joint lives (or joint life expectancies) of the Participant (or the
Participant’s Surviving Spouse) and the Participant’s (or the Participant’s
Surviving Spouse’s) designated beneficiary;

 

  (b) A distribution for a specified period of ten years or more;

 

  (c) A distribution required under Code § 401(a)(9) (see Section 8.6(d));

 

  (d) Effective January 1, 1999, a hardship distribution described in Code
§ 401(k)(2)(B)(i)(IV) (see Section 6.2); or

 

  (e) The portion of any distribution in excess of the amount that would be
includible in gross income were it not rolled over to an Eligible Retirement
Plan (disregarding for this purpose, the exclusion from income applicable to net
unrealized appreciation when employer securities are distributed).

 

1.23 “Employer” means the Company and any subsidiary which is authorized by the
Company to participate herein.

 

1.24 “Employment Commencement Date” means the date on which the Associate first
performs an Hour of Service for which the Associate is paid or entitled to
payment for the performance of duties for the Employer or any other employer
within the Company’s Controlled Group.



--------------------------------------------------------------------------------

Page 6

 

1.25 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.26 “Excess Contributions” means, with respect to any Plan Year, the aggregate
amount of Pre-tax Contributions paid to the Trustee for a Plan Year on behalf of
IRS Highly Compensated Employees in excess of the Actual Deferral Percentage
test limits set forth in Section 14.2.

 

1.27 “Excess Deferrals” means, with respect to any Plan Year, the aggregate
amount of Pre-tax Contributions contributed on behalf of Participants in excess
of the annual limitation on Pre-tax Contributions set forth in Section 3.2(b).

 

1.28 “Fiduciaries” means:

 

  (a) The named fiduciaries as defined in § 402 of ERISA who shall be the
Company (but solely with respect to its power to designate successor Trustees),
the Plan Administrator and the Trustee; and

 

  (b) Other parties designated as fiduciaries, as defined in § 3(21) of ERISA,
by such named fiduciaries in accordance with the terms of the Plan and the Trust
Agreement;

provided that a party shall be a Fiduciary only with respect to its specific
responsibilities in connection with the Plan and Trust.

 

1.29 “Full-Time Regular Associate” means an Associate who is classified as a
full-time regular associate by the Associate’s Employer and who is not in an
ineligible classification under Section 2.1(e).

 

1.30 “IRS Highly Compensated Employee” means any Associate of the Company’s
Controlled Group (whether or not eligible for participation in the Plan) who,
for the applicable Plan Year:

 

  (a) Was a five-percent owner (as defined in Code § 416(i)) for the applicable
Plan Year or the immediately preceding Plan Year, or

 

  (b) Received Compensation in excess of:

 

  (i) For the Plan Year 2003 or later, $90,000 during the preceding Plan Year or
such other amount as may apply for the preceding Plan Year pursuant to
adjustments in the compensation amount under Code § 414(q)(1)(B) announced by
the Secretary of Treasury;

 

  (ii) For the 2001 and 2002 Plan Years, $85,000 during the preceding Plan Year;
and



--------------------------------------------------------------------------------

Page 7

 

  (iii) For the 1997, 1998, 1999 and 2000 Plan Years, $80,000 during the
preceding Plan Year.

Associates who are nonresident aliens and who receive no earned income from any
employer within the Company’s Controlled Group which constitutes income from
sources within the United States shall be disregarded for all purposes of this
Section.

 

1.31 “Hour of Service” means, with respect to any applicable computation period,

 

  (a) Performance of Duties. Each hour for which the Associate is paid or
entitled to payment for the performance of duties for the Employer or any other
employer within the Company’s Controlled Group;

 

  (b) Paid Leave. Each hour for which the Associate is paid or entitled to
payment by the Employer or any other employer within the Company’s Controlled
Group on account of a period during which no duties are performed, whether or
not the employment relationship has terminated, due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty or
leave of absence, but not more than 501 hours for any single continuous period,
provided that no hours shall be credited on account of any period during which
the Associate performs no duties and receives payment solely for the purpose of
complying with unemployment compensation, workers’ compensation or disability
insurance laws;

 

  (c) Back Pay. Each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by the Employer or any other employer
within the Company’s Controlled Group, excluding any hours credited under
subsection (a) or (b), which shall be credited to the computation period or
periods to which the award, agreement or payment pertains rather than to the
computation period in which the award, agreement or payment is made;

 

  (d) Parental Leave. Solely for purposes of determining whether an Associate
has incurred a break in service, each hour for which an Associate would normally
be credited under subsection (a) or (b) above during a period of parental leave
but not more than 501 hours for any single continuous period. However, the
number of hours credited to an Associate under this subsection (d) during the
computation period in which the parental leave began, when added to the hours
credited to an Associate under subsections (a) through (c) above during that
computation period, shall not exceed 501. If the number of hours credited under
this subsection (d) for the computation period in which the parental leave began
is zero, the provisions of this subsection (d) shall apply as though the
parental leave began in the immediately following computation period. For this
purpose, a parental leave means a period in which the Associate is absent from
work immediately following his or her active employment because of the
Associate’s pregnancy, the birth of the Associate’s child or the placement of a
child with the Associate in connection with the adoption of that child by the
Associate, or for purposes of caring for that child for a period beginning
immediately following such birth or placement; and



--------------------------------------------------------------------------------

Page 8

 

  (e) Family and Medical Leave Act. Solely for purposes of determining whether
an Associate has incurred a break in service, each hour for which an Associate
would normally be credited under subsection (a) or (b) above, and not otherwise
credited under subsection (d) above, during a period of unpaid leave for the
birth, adoption or placement of a child, to care for a spouse or an immediate
family member with a serious illness or for the Associate’s own illness pursuant
to the Family and Medical Leave Act of 1993 and the regulations thereunder.

Hours of Service to be credited to an individual under subsections (b), (c),
(d) and (e) above will be calculated by the Plan Administrator by reference to
the individual’s most recent work schedule. The Hours of Service credited shall
be determined as required by Department of Labor regulations §§ 2530.200b-2(b)
and (c), and the rules set forth in such Sections are hereby incorporated by
reference. For periods before May 1, 1997, a salaried Associate shall be
credited with 45 Hours of Service for each calendar week during which he or she
performs at least 1 Hour of Service (i.e., before May 1, 1997, the Plan used an
optional equivalency under Department of Labor regulation § 2530.200b-3(e)(ii)
in which a salaried Associate was credited with 45 Hours of Service for each
week for which the Associate was credited with at least one Hour of Service).

 

1.32 “Investment Election” means the election by which a Participant directs the
investment of his or her Account in accordance with Section 4.2.

 

1.33 “Investment Fund” means any of the funds described in Article IV into which
a Participant’s Account may be invested.

 

1.34 “Leave of Absence” shall mean any absence authorized by an Employer under
the Employer’s standard personnel practices, whether paid or unpaid, to the
extent the leave does not exceed one year (unless otherwise required by
applicable law). A Leave of Absence shall include an absence from work because
of reasons covered by, and only while the absence is protected by, the Family
and Medical Leave Act of 1993 and its regulations.

 

1.35 “Matching Contributions” means the contributions made by the Employer to a
Participant’s Matching Contributions Account pursuant to Section 3.3.

 

1.36 “Matching Contributions Account” means the separate subaccount of a
Participant’s Account which reflects the amount attributable to a Participant’s
Matching Contributions and earnings and losses thereon.

 

1.37 “Non-highly Compensated Employee” means an Associate who is not a IRS
Highly Compensated Employee.

 

1.38 “Normal Retirement Age” means age 65.

 

1.39 “Part-Time Associate” means an Associate who is classified as a part-time
associate by the Associate’s Employer and who is not in an ineligible
classification under Section 2.1(e).



--------------------------------------------------------------------------------

Page 9

 

1.40 “Participant” means an individual who has commenced participation in the
Plan by electing to make Pre-tax Contributions and has not terminated
participation, as determined under Section 2.1.

 

1.41 “Participant Response System” means the Participant Response System
established by the Company to permit Participants to manage their Account and
communicate with the Plan Administrator, Trustee, recordkeeper and/or delegate
thereof. As determined by the Plan Administrator, this system may take any form
(e.g., it may include an interactive telephone participant response system,
either menu-driven or with a live attendant, a paper document system, an
internet site, an intranet site, or an e-mail protocol). The system may allow
Participants to commence participation in the Plan (in accordance with
Section 2.1), to make and change their Contribution Elections (in accordance
with Section 3.1(c)), to make and change their Investment Elections (in
accordance with Section 4.2), to apply for an in-service withdrawal (in
accordance with Article VI), to apply for a plan loan (in accordance with
Article VII), and to request a distribution (in accordance with Article VIII).
Different features of the Participant Response System may be used for different
purposes (e.g., Participants may be allowed to use the internet for some
purposes but may be required to contact a live telephone attendant to initiate a
loan), may be offered to different groups of Participants, and may be made
available only in limited circumstances (e.g., a live telephone attendant may
only be available during limited hours). The Participant Response System may
require Participants to use security protocols, including a “personal
identification number” (“PIN”). Unless the Participant uses the form or protocol
that is specifically permitted by the Plan Administrator for the purpose in
question, the Participant’s communication shall not be deemed to be made through
the Participant Response System.

 

1.42 “Period of Severance” means the period of time commencing on an Associate’s
Service Cutoff Date and ending on the Associate’s next Reemployment Commencement
Date during which the Associate is not employed by the Company’s Controlled
Group.

 

1.43 “Plan” means this Plan, the Williams-Sonoma, Inc. Associate Stock Incentive
Plan, as it may be amended and restated from time to time. This Plan may also be
referred to as the “ASIP” or “ASIP 401(k) Plan.”

 

1.44 “Plan Administrator” means the Administrative Committee. Effective
December 21, 2005, the Administrative Committee shall consist of the following:
(i) Manager, Accounting, (ii) Senior Vice President, CCC and Training, and
(iii) Vice President, Compensation and Benefits. Prior to that date, the
Administrative Committee was appointed by the Compensation Committee of the
Board of Directors. As Plan Administrator, the Administrative Committee shall
have authority to administer the Plan as provided in Article X. The Plan
Administrator may interact with Participants and Beneficiaries through the party
currently designated as recordkeeper for the Plan. Therefore, to the extent
authorized by the Plan Administrator, any communication by a Participant or
Beneficiary with such recordkeeper shall be deemed to be a communication with
the Plan Administrator, and any communication by the recordkeeper with a
Participant and Beneficiary shall be deemed to be a communication by the Plan
Administrator.



--------------------------------------------------------------------------------

Page 10

 

1.45 “Plan Year” means the calendar year. The first Plan Year shall commence on
February 1, 1989 (the date the Plan was first effective) and shall end on
December 31, 1989.

 

1.46 “Pre-tax Contributions” means contributions made by an Employer on behalf
of a Participant in accordance with his or her Contribution Election pursuant to
Article III.

 

1.47 “Pre-tax Contributions Account” means the separate subaccount of a
Participant’s Account to which Pre-tax Contributions and any income or loss
thereon are credited.

 

1.48 “Prior 2005 Employee QNEC Account” means the separate subaccount of a
Participant’s Account to which pre-2005 qualified nonelective contributions, and
any income or loss thereon, were credited.

 

1.49 “Prior 2005 Company Special Matching Contribution Account” means the
separate subaccount of a Participant’s Account to which certain pre-2005
corrective matching contributions, and any income or loss thereon, are credited.

 

1.50 “Profit Sharing Contributions” means profit sharing contributions made to
the Plan by an Employer on behalf of a Participant before January 1, 1997.
Effective January 1, 1997, the Company will not make any further Profit Sharing
Contributions.

 

1.51 “Profit Sharing Contribution Account” means the separate subaccount of a
Participant’s Account to which any Profit Sharing Contributions and any income
or loss thereon are credited.

 

1.52 “Reemployment Commencement Date” means the date on which an Associate first
performs an Hour of Service for the Employer or any other employer within the
Company’s Controlled Group following a Period of Severance.

 

1.53 “Rollover Contribution” means a contribution made in accordance with
Section 3.5, by an Eligible Associate to the Plan:

 

  (a) Which consists only of the taxable portion of a cash distribution from –

 

  (i) A qualified plan under Code § 401(a),

 

  (ii) A qualified annuity under Code § 403(a),

 

  (iii) An individual retirement account or an individual retirement annuity
(collectively, an “IRA”) described in Code § 408(a) or 408(b), except that for
Plan Years beginning before January 1, 2002, the IRA must originate from a
tax-free rollover from a qualified plan under Code § 401(a) and the IRA must
contain only such funds and earnings thereon; or

 

  (iv) For Plan Years beginning on or after January 1, 2002, an annuity contract
under Code § 403(b) and an eligible plan under Code § 457(b), which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state.



--------------------------------------------------------------------------------

Page 11

 

  (b) Which is an “eligible rollover distribution” as defined in Code
§ 402(c)(4); and

 

  (c) Which is contributed to the Plan not later than 60 days after the Eligible
Associate receives it (or such later date as is permitted by the Secretary of
the Treasury on account of the recipient’s hardship pursuant to Code
§ 402(c)(3)(B)), in the event the Eligible Associate receives the distribution
from the other plan, annuity, account or contract instead of electing its direct
rollover to this Plan.

Accordingly, an Eligible Associate’s after-tax contributions to, and hardship
distributions from, another plan or arrangement are not eligible for rollover
into this Plan. The Plan Administrator shall determine whether a requested
contribution constitutes a Rollover Contribution.

 

1.54 “Rollover Contributions Account” means the separate subaccount of a
Participant’s Account or an Account established on behalf of an Eligible
Associate to which Rollover Contributions and any income or loss thereon are
credited.

 

1.55 “Separation from Service” or “Separates from Service” means the termination
of the Associate’s employment relationship with the Company’s Controlled Group,
including by quit, resignation, discharge, retirement, disability, or layoff.
For purposes of the Plan’s limitations on the right of a Participant to take an
in-service distribution from the Plan pursuant to Code § 401(k)(2)(B) (e.g., as
the term is used in Section 8.1 (eligibility for distribution upon separation
from service)), the following rules shall apply. “Separation from Service” means
separation from service as that phrase is defined for purposes of Code
§ 401(k)(2)(B), and a Participant shall also be treated as having a Separation
from Service upon the disposition by the Employer of substantially all of the
assets used by the Employer in a trade or business within the meaning of Code
§ 401(k)(10)(A)(ii), if such Participant continues employment with the
corporation acquiring such assets, or upon the disposition by the Employer of
the Employer’s interest in a subsidiary within the meaning of Code
§ 401(k)(10)(A)(iii), if the Participant continues employment with such
subsidiary, but only if such Participant satisfies the requirements for
receiving a distribution under Code § 401(k)(10) or other applicable ruling or
regulation under such provision, except that for purposes of this sentence
“Code” refers to the Code as in effect immediately before enactment of the
Economic Growth and Tax Relief Reconciliation Act of 2001, PL 107-16 (EGTRRA).

 

1.56 “Service Cutoff Date” means the earliest of:

 

  (a) The Associate’s Separation from Service date,

 

  (b) The 12-month anniversary of the date the Associate was otherwise first
absent from employment,

 

  (c) The last day of the 24-month period following the date the Associate is
first absent from employment on account of parental leave (as defined in the
definition of Hour of Service in this Article I), and



--------------------------------------------------------------------------------

Page 12

 

  (d) The date that an Associate fails to return from a family or medical leave
under the Family and Medical Leave Act of 1993.

 

1.57 “Spouse” means the person to whom an Associate is lawfully married.

 

1.58 “Start Date” means

 

  (a) In connection with an Associate’s initial hire, his or her Employment
Commencement Date; and

 

  (b) In connection with determining an Associate’s Plan eligibility after his
or her rehire, the date the Associate is credited, following rehire, with an
Hour of Service for the performance of duties for the Employer or any other
employer within the Company’s Controlled Group.

 

1.59 “Surviving Spouse” means the Spouse of a Participant as of the date of the
Participant’s death.

 

1.60 “Temporary Associate” means an Associate who is classified as a temporary
associate by the Associate’s Employer and who is not in an ineligible
classification under Section 2.1(e).

 

1.61 “Trust” means the trust fund or funds which hold the assets of the Plan and
are established by the Trust Agreement.

 

1.62 “Trust Agreement” means the trust agreement or agreements entered into
between the Company and the Trustee to provide for holding the Plan assets.

 

1.63 “Trustee” means the individual(s) or corporation(s) appointed pursuant to
the Trust Agreement. The Trustee may be changed from time to time, including by
adoption of a new or amended Trust Agreement. The Trustee may interact with
Participants and Beneficiaries through the party currently designated as
recordkeeper for the Plan. Therefore, to the extent authorized by the Trustee,
any communication by a Participant or Beneficiary with such recordkeeper shall
be deemed to be a communication with the Trustee, and any communication by the
recordkeeper with a Participant and Beneficiary shall be deemed to be a
communication by the Trustee.

 

1.64 “U.S.” or “United States” means the 50 states and the District of Columbia.

 

1.65 “Williams-Sonoma, Inc. Stock Fund” means a stock fund that invests
primarily in Company Stock and that is required to be available as an Investment
Fund under this Plan, as described in Article IV.

 

1.66 “Year of Vesting Service” means a 365 day “period of service” (as defined
below), but excluding service before February 1, 1988. Separate periods of
service shall be aggregated in calculating Years of Vesting Service. A period of
service means the period commencing on the Associate’s Employment Commencement
Date or Reemployment Commencement Date and ending on the next Service Cutoff
Date, and shall include a Period of Severance (post-February 1, 1988) that lasts
no more than 12 consecutive months.



--------------------------------------------------------------------------------

Page 13

 

ARTICLE II – PARTICIPATION

 

2.1 Eligibility.

An Associate who meets the eligibility requirements in this Article II is an
Eligible Associate. If the Eligible Associate elects to make Pre-tax
Contributions pursuant to Section 3.1, the Eligible Associate will become a
Participant.

 

  (a) Full-Time Regular Associates. Each Full-Time Regular Associate shall be
eligible to participate in the Plan as soon as administratively practicable
(e.g., 30 days) after the later of:

 

  (i) Such Associate’s Start Date, and

 

  (ii) Such Associate’s 21st birthday.

 

  (b) Part-Time Associates and Casual Associates. Effective as of May 1, 1997,
each Part-Time Associate and Casual Associate shall be eligible to participate
in the Plan as soon as administratively practicable (e.g., 30 days) after the
later of:

 

  (i) The first date on which the Associate completes 1,000 Hours of Service
within one Eligibility Computation Period, without regard to whether the
applicable Eligibility Computation Period has ended and without regard to the
Associate’s age at the time, and

 

  (ii) Such Associate’s 21st birthday.

For purposes of the 1,000 Hours of Service requirement, all Hours of Service
completed as an Associate with the Company’s Controlled Group are counted,
including Hours of Service earned as a Temporary Associate and Hours of Service
for which the Associate is paid but does not actually perform services such as
vacation time or paid Leaves of Absence.

 

  (c) Temporary Associates. A Temporary Associate is not eligible to become an
Eligible Associate, except as provided in the next sentence. An Eligible
Associate (e.g., a Full-Time Regular Associate, Part-Time Associate or Casual
Associate who meets the requirements of this Section 2.1) who is reclassified or
rehired as a Temporary Associate shall continue to be treated as an Eligible
Associate while so classified.

 

  (d) Pre-May 1, 1997 Rule. This subsection (b) governs eligibility in the Plan
before May 1, 1997. Notwithstanding the preceding provisions of this
Section 3.1, before May 1, 1997, each Full-Time Regular Associate, Part-Time
Associate and Casual Associate shall be eligible to participate in the Plan on
the January 1 or July 1 next following the later of:



--------------------------------------------------------------------------------

Page 14

 

  (i) The date on which such Associate completes 1,000 Hours of Service,
provided that he or she completes the 1,000 Hours of Service within one
Eligibility Computation Period, and

 

  (ii) Such Associate’s 21st birthday,

even if such date occurs before the end of the applicable Eligibility
Computation Period.

 

  (e) Excluded Classifications. Notwithstanding the preceding provisions of this
Section 2.1, no Associate shall be an Eligible Associate or Participant
hereunder while such Associate is:

 

  (i) Neither a citizen nor a resident of the United States, and derives no
earned income from the Employer that would constitute income from sources within
the United States,

 

  (ii) A member of a collective bargaining unit covered by a collective
bargaining agreement with respect to which retirement benefits were the subject
of good-faith bargaining between the employee representatives and the Employer
and that does not specifically provide for coverage of such Associate under this
Plan,

 

  (iii) Not a common law employee of an Employer,

 

  (iv) Any individual classified by an Employer as an independent contractor,

 

  (v) Any individual classified by an Employer as a leased employee within the
meaning of Code § 414(n) unless: (A) the leasing organization is an Employer,
(B) the recipient organization is a member of the Company’s Controlled Group,
and (C) the individual is otherwise eligible, or

 

  (vi) An Associate who is eligible to participate in one or more employee
benefit plans of a third party with whom an Employer has contracted for the
provision of the Associates’ services.

For purposes of this Section, it is expressly intended that individuals whom an
Employer classifies as independent contractors (under subsection (f)(iv)) and
any other individuals classified as excluded associates under this Section can
not be Eligible Associates until the Plan Administrator affirmatively changes
their classification. Therefore, an independent contractor or any other
individual who is reclassified by a court, administrative agency, governmental
unit, tribunal or other party as an Eligible Associate will nevertheless not be
considered an Eligible Associate hereunder for periods before the Plan
Administrator implements the reclassification decision, even if the decision
applies retroactively.



--------------------------------------------------------------------------------

Page 15

 

2.2 Resumption after a Period of Severance, Break in Service or Reduction in
Hours.

If an Associate has a Break in Service or Period of Severance, the following
rules apply, and the Associate must notify the Company of his or her pre-break
Service so that the Associate can be properly credited with all Service to which
he or she is entitled.

 

  (a) Full-Time Associate Who Has a Period of Severance. If a Full-Time
Associate has a Period of Severance of at least 12 consecutive months and later
resumes employment, the rules in this subsection (a) apply.

 

  (i) Full-Time Associate After the Period of Severance. If the individual is
re-employed as a Full-Time Associate after the Period of Severance, the
individual will become an Eligible Associate upon meeting the requirements of
Section 2.1(a).

 

  (ii) Part-Time Associate or Casual Associate After the Period of Severance. If
the individual is re-employed as a Part-Time Associate or Casual Associate after
the Period of Severance, the following rules apply.

 

  (A) If the individual was an Eligible Associate before the Period of
Severance, the individual will resume Eligible Associate status immediately and
will be eligible to resume making Pre-Tax Contributions as soon as
administratively practicable (e.g., within 30 days), even if the individual has
not satisfied the 1,000 hour requirement of Section 2.1(b).

 

  (B) If the individual was not an Eligible Associate before the Period of
Severance, the individual will become an Eligible Associate upon meeting the
requirements of Section 2.1(b), including the 1,000 Hours of Service requirement
therein.

 

  (iii) Temporary Associate After the Period of Severance. If the individual is
re-employed as a Temporary Associate after the Period of Severance, the
following rules apply.

 

  (A) If the individual was an Eligible Associate before the Period of
Severance, the individual will resume Eligible Associate status immediately and
will be eligible to resume making Pre-Tax Contributions as soon as
administratively practicable (e.g., within 30 days).

 

  (B) If the individual was not an Eligible Associate before the Period of
Severance, the individual will not be eligible to become an Eligible Associate
while a Temporary Employee.

 

  (b) Part-Time Associate or Casual Associate Who Has a Break. If a Part-Time
Associate or Casual Associate has a break in service and later resumes



--------------------------------------------------------------------------------

Page 16

 

employment, the rules in this subsection (b) apply. For this purpose, a “break
in service” means a Plan Year during which the Associate is credited with not
more than 500 Hours of Service (i.e., a reduction in Hours of Service can
trigger a break in service even if the Associate has not terminated employment).
If the Part-Time Associate or Casual Associate has an interruption in service
that is less than a break in service (e.g., a Plan Year in which the Associate
completes only 501 Hours of Service), the interruption is ignored.

 

  (i) Full-Time Associate After the Break. If the individual is re-employed as a
Full-Time Associate after the break in service, the individual will become an
Eligible Associate upon meeting the requirements of Section 2.1(a).

 

  (ii) Part-Time, Casual or Temporary Associate After the Break. If the
individual is re-employed as a Part-Time Associate, Casual Associate or
Temporary Associate after the break in service, the following rules apply.

 

  (A) If the individual was an Eligible Associate before the break in service,
the individual will resume Eligible Associate status immediately and will be
eligible to resume making Pre-Tax Contributions as soon as administratively
practicable (e.g., within 30 days).

 

  (B) If the individual was not an Eligible Associate before the break in
service, the individual will become an Eligible Associate upon meeting the
requirements of Section 2.1(b), including the 1,000 Hours of Service requirement
therein.

 

  (iii) Temporary Associate After the Break. If the individual is re-employed as
a Temporary Associate after the break in service, the following rules apply.

 

  (A) If the individual was an Eligible Associate before the break in service,
the individual will resume Eligible Associate status immediately and will be
eligible to resume making Pre-Tax Contributions as soon as administratively
practicable (e.g., within 30 days).

 

  (B) If the individual was not an Eligible Associate before the break in
service, the individual will not be eligible to become an Eligible Associate
while a Temporary Employee.

 

2.3 Termination of Participation.

 

  (a) A Participant shall cease to be a participant in the Plan upon the
earliest of:

 

  (i) The payment to him or her of all vested benefits due to him or her under
the Plan;



--------------------------------------------------------------------------------

Page 17

 

  (ii) His or her Separation from Service with no vested benefits under the
Plan; or

 

  (iii) His or her death.

A Participant shall cease to be eligible to make Pre-tax Contributions upon
ceasing to be an Eligible Associate.

 

  (b) An Associate’s Service shall not be considered terminated for purposes of
this Plan if the Associate has been on a Leave of Absence, provided that the
Associate returns to the employ of the Employer at the expiration of the Leave
of Absence. An Associate’s employment shall likewise not be deemed to have been
terminated while the Associate is a member of the Armed Forces of the United
States, as provided in Code § 414(u), if he or she returns to the service of the
Employer within ninety (90) days (or such longer period as may be prescribed by
law) from the date he or she first became entitled to discharge.

 

2.4 Acquisitions and Divestitures.

A written agreement between an Employer and a party that is not part of the
Company’s Controlled Group regarding the purchase or sale of a “business” (as
defined below) may provide for the termination or commencement of the
participation of Associates in this Plan. Absent specific provision in such
agreement to the contrary:

 

  (a) Each Associate of a business that is sold will cease being eligible for
this Plan upon such sale; and

 

  (b) No Associate of a business that is acquired is eligible for this Plan
except as the Plan Administrator may specify.

Unless otherwise specifically provided therein, for purposes of Article XI
(amendment and termination of the Plan), approval and execution of a written
agreement of acquisition or divesture by one or more Employers is approval by
the Company of the designation of Plan eligibility under such agreement and
authorization from the Company to the Plan Administrator to carry out the
provisions and intent of such agreement. For purposes of this Section 2.4,
“business” means a business unit, division or subsidiary.



--------------------------------------------------------------------------------

Page 18

 

ARTICLE III - CONTRIBUTIONS

 

3.1 Contribution Elections.

An Eligible Associate who wishes to make a Contribution Election shall contact
the Participant Response System and specify the percentage of Eligible Pay to be
reduced and contributed to the Plan as Pre-tax Contributions each pay period.
The amount of such election shall be governed by Section 3.2. In the event an
Eligible Associate makes a Contribution Election, it will be designated for
contribution by the Employer to the Trust on behalf of the Participant, and for
deposit in his or her Pre-tax Contributions Account (or Catch-up Contributions
Account in the case of contributions made pursuant to Section 3.2(d) below). All
amounts deposited to a Participant’s Pre-tax Contributions Account and Catch-up
Contributions Account shall at all times be fully vested.

 

  (a) Timing. A Pre-tax Contribution Election shall be effective as soon as
administratively practicable following the date the Plan receives the Pre-tax
Contribution Election (e.g., usually by the third paycheck thereafter);
provided, however, that no election shall be effective prior to the date the
Associate is an Eligible Associate, or in the case of a Participant who ceases
to be an Eligible Associate, the first date such Associate again is an Eligible
Associate.

 

  (b) Valid Investment Election. While the Plan contemplates that each Eligible
Associate who makes a Pre-tax Contribution Election ordinarily will have a valid
Investment Election in effect, the Plan generally will accept Pre-tax
Contribution Elections before a valid Investment Election has been submitted
unless otherwise prohibited by rules adopted by the Plan Administrator. See
Section 4.1(b) (default investment elections).

 

  (c) Election Applies to Future Eligible Pay. An Eligible Associate’s Pre-tax
Contribution Election shall only apply to Eligible Pay that becomes currently
available after the date of the Pre-tax Contribution Election, and before the
date the Participant’s Pre-tax Contribution Election is considered revoked.

 

  (d) Automatic Application to Changes in Eligible Pay. A Participant’s Pre-tax
Contribution Election shall apply automatically to any increases or decreases in
the Participant’s Eligible Pay.

 

  (e) Changes to Elections. A Participant may increase, decrease or revoke his
or her Pre-tax Contribution Election on a prospective basis by contacting the
Participant Response System. Changes in a Participant’s Pre-tax Contribution
Election shall be effective as soon as administratively practicable following
the date the Participant’s revised Pre-tax Contribution Election is received. If
a Participant’s Pre-tax Contributions terminate because an annual limit is
reached (e.g., if the Participant reaches one of the dollar limits in
Section 3.2(b)), the Pre-tax Contributions will restart the following January 1
unless the Participant affirmatively revokes or changes his or her Pre-tax
Contribution Election.



--------------------------------------------------------------------------------

Page 19

 

  (f) Changes in Eligible Associate Status. If a Participant with a Pre-tax
Contribution Election in effect:

 

  (i) Ceases to be an Eligible Associate, and then again becomes an Eligible
Associate, a new Pre-tax Contribution Election shall be required; or

 

  (ii) Goes on unpaid leave and then again returns as an Eligible Associate, the
Participant’s Pre-tax Contribution Election shall be given effect following the
return to pay status.

 

  (g) Negative Elections. The Plan Administrator has the authority to provide
for automatic elections (see Internal Revenue Service Rulings 2000-8 and 98-30).

 

3.2 Pre-tax Contributions.

The amount of Pre-tax Contributions a Participant may defer is subject to the
remainder of this Section, as well as the limitations in Articles XIV (ADP/ACP
nondiscrimination tests) and XV (Code § 415 maximum contribution limitations).

 

  (a) Plan’s Percentage Limit for Regular Pre-Tax Contributions. Each
Participant who is an Eligible Associate may elect to reduce his or her Eligible
Pay for a pay period by at least 1% and not more than 15% (10% for periods
before January 1, 1999) in whole percentages, and have that amount contributed
to the Trust by the Employer as a Pre-tax Contribution. A separate rule applies
to Age 50 Catch-up Contributions, which are addressed in subsection (d) below.

 

  (b) Annual Dollar Limit for Regular Pre-Tax Contributions. An Associate’s
Pre-tax Contributions plus any elective deferrals made under any other
Employer-sponsored cash or deferred arrangement for a calendar year shall not
exceed:

 

  (i) For calendar years 2006 and later, $15,000 (or such higher amount as is
permitted under the cost-of-living provisions of Code § 402(g)(4));

 

  (ii) For calendar year 2005, $14,000;

 

  (iii) For calendar year 2004, $13,000;

 

  (iv) For calendar year 2003, $12,000;

 

  (v) For calendar year 2002, $11,000;

 

  (vi) For calendar years 2000 and 2001, $10,500;

 

  (vii) For calendar years 1998 and 1999, $10,000; and

 

  (viii) For calendar year 1997, $9,500.

These limits do not apply to Age 50 Catch-up Contributions, which are addressed
in subsection (d) below.



--------------------------------------------------------------------------------

Page 20

 

  (c) Highly Paid Associate Limits for Regular Pre-Tax Contributions.

 

  (i) 4% Limit for Certain Williams-Sonoma, Inc. Highly Paid Employees. The
following Participants shall not be eligible to make Pre-tax Contributions that
exceed 4% of such Participants’ total Eligible Pay for a pay period:
Participants whose annualized base pay rate for the pay period: (A) effective
beginning during March 2003, equals or exceeds the dollar limit in Code
§ 414(q)(1)(B)(i) (i.e., the dollar limit used to identify IRS Highly
Compensated Employees) in effect for the year of the pay period, and
(B) effective previously and beginning during 1998, exceeds such dollar limit.
For this purpose, Part-Time, Casual and Temporary Employees will be treated as
if they are employed on a full-time basis at their current rate of pay, and
their pay annualized accordingly.

 

  (ii) Limitation on IRS Highly Compensated Employees. The Plan Administrator
has the authority to limit the Pre-tax Contributions of IRS Highly Compensated
Employees who are eligible to make Pre-tax Contributions under subsection
(a) above and to change that limit at any time as it deems appropriate to assist
the Plan in passing any applicable qualification standards the Plan is required
to meet, provided that IRS Highly Compensated Employees are never permitted to
make Pre-tax Contributions in excess of the limitation in (a) above. The Plan
Administrator may impose the same limitation on all IRS Highly Compensated
Employees, or may impose different limitations on different classifications of
IRS Highly Compensated Employees.

 

  (d) Age 50 Catch-up Contributions. Notwithstanding subsections (a), (b) and
(c) above, as soon as administratively practicable on or after May 1, 2003, each
Participant who is an Eligible Associate and who attains age 50 before the close
of a Plan Year may elect to reduce his or her Eligible Pay for a pay period by
at least 1% and not more than 60% and have that amount contributed to the Plan
by the Employer as an Age 50 Catch-up Contribution in accordance with and
subject to the limitations of Code § 414(v).

 

  (i) The amount of the Age 50 Catch-up Contribution for a calendar year may not
exceed:

 

  (A) For calendar years 2006 and later, $5,000 (or such higher amount as is
permitted under the cost-of-living provisions of Code § 414(v)(2)(C));

 

  (B) For calendar year 2005, $4,000;

 

  (C) For calendar year 2004, $3,000; or

 

  (D) For calendar year 2003, $2,000,



--------------------------------------------------------------------------------

Page 21

 

when combined with any catch-up contributions made under Code § 414(v) to any
other plan or arrangement of the Employer.

 

  (ii) Age 50 Catch-up Contributions made pursuant to this subsection shall be
treated as Pre-tax Contributions under the Plan, except as otherwise provided
below.

 

  (A) Age 50 Catch-up Contributions shall not be taken into account for purposes
of the dollar limitations in Section 3.2(b), the limitations on certain highly
paid associates in Section 3.2(c), or for determining Matching Contributions
under Section 3.3.

 

  (B) The Plan shall not be treated as failing to satisfy the provisions of
Article XIV (ADP/ACP nondiscrimination tests), Article XVI (top heavy), Code
§ 401(a)(4) (nondiscrimination in contributions), Code § 401(a)(17) (limit on
compensation taken into account) or Code § 410(b) (nondiscrimination in
coverage) by reason of such Age 50 Catch-up Contributions.

 

  (C) Age 50 Catch-up Contributions may be made in the same pay periods as
regular Pre-tax Contributions under Section 3.1(a). At the end of the Plan Year
the Plan Administrator will determine if any Age 50 Catch-up Contributions will
need to be recharacterized as regular Pre-tax Contributions under Section 3.1(a)
or vice versa, pursuant to the requirements of Code section 414(v) and the
regulations thereunder.

 

3.3 Matching Contributions.

The Employer shall make discretionary Matching Contributions to the Matching
Contributions Accounts of each Participant in the Plan who makes Pre-tax
Contributions, subject to the following rules, subject to Articles XIII (Code
§ 415) and XIV (nondiscrimination).

 

  (a) Matching Contribution Formula. Matching Contributions on behalf of each
Participant shall equal 50% of the Participant’s Pre-tax Contributions each pay
period (excluding Age 50 Catch-up Contributions) that do not exceed 6% of the
Participant’s Eligible Pay for the pay period (i.e., the maximum Pre-tax
Contribution is 3% of Eligible Pay each pay period).

 

  (i) Applicable Percentage for 1997 to 2003. “100%” shall replace “50%” in the
preceding sentence, effective only for Pre-tax Contributions beginning May 1,
1997 and ending with the last pay period beginning on or before August 1, 2003.

 

  (ii) Pre-August 2, 2003 Requirement for Williams-Sonoma Inc. Stock Fund. A
Participant’s Pre-tax Contributions are eligible for Matching Contributions
regardless of how such Participant’s Pre-tax Contributions



--------------------------------------------------------------------------------

Page 22

 

are invested. Notwithstanding the foregoing, effective for pay periods that
began on or before August 1, 2003, a Participant’s Pre-tax Contributions were
eligible for Matching Contributions only to the extent they were invested in the
Williams-Sonoma Inc. Stock Fund.

 

  (iii) Timing of Matching Contributions.

 

  (A) The Company shall make such Matching Contributions at such times as may be
determined by the Plan Administrator in its discretion (provided that such times
shall be substantially uniform among all Participants).

 

  (B) The Matching Contribution is made solely on the basis of the measuring
periods determined by the Company, and is not made with reference to full Plan
Year Pre-tax Contributions.

 

  (C) Notwithstanding references to “pay period” in Section 3.3(a) above, the
Company has the authority to change the measuring period on the basis of which
Matching Contributions are determined. In particular, before the Effective Date,
the Company could use a quarterly or other measuring period instead of the pay
period.

 

  (b) Excess Deferrals and Excess Contributions. Notwithstanding anything in
this Section to the contrary, Matching Contributions will be forfeited to the
extent they are made with respect to Pre-tax Contributions which are Excess
Deferrals or Excess Contributions. For this purpose, any Excess Deferrals and
Excess Contributions are deemed to have been made with respect to Pre-tax
Contributions that are not otherwise eligible for Matching Contributions to the
maximum extent possible, pursuant to rules determined by the Plan Administrator.

 

  (c) Changes in Matching Contributions Formula. The Company shall have the
authority to change the Matching Contributions formula at any time.

 

3.4 No Current After-tax Contributions or Profit Sharing Contributions.

 

  (a) After-Tax Contributions. Participants shall not be permitted to make
after-tax contributions to the Plan.

 

  (b) Profit Sharing Contributions. The Employer does not currently make Profit
Sharing Contributions to the Plan and does not anticipate making Profit Sharing
Contributions in the future. The Employer made Profit Sharing Contributions to
the Plan prior to 1997, and these Profit Sharing Contributions were allocated to
the Profit Sharing Contributions Accounts of those Participants who received
them.



--------------------------------------------------------------------------------

Page 23

 

3.5 Rollover Contributions.

 

  (a) An Eligible Associate may contribute eligible Rollover Contributions to
the Plan, effective November 1, 2002. Only Eligible Associates are permitted to
make Rollover Contributions. Before November 1, 2002, the Plan did not accept
Rollover Contributions.

 

  (b) The Plan Administrator may accept a Rollover Contribution provided the
Plan Administrator determines, in its discretion, that the contribution meets
all of the requirements to qualify as an eligible Rollover Contribution, and
provided that the Plan Administrator receives any information it requires
regarding the Rollover Contribution.

 

3.6 Military Leave.

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code § 414(u).

 

3.7 Contributions Subject to Deductibility.

The Employer’s obligation to make any contributions under this Plan is expressly
conditioned on its ability to deduct such contributions under Code § 404.

 

3.8 Allocation of Contributions.

 

  (a) Pre-tax Contributions and Matching Contributions. A Participant’s Pre-tax
Contributions and any Matching Contributions shall be allocated to a
Participant’s Pre-tax Contributions Account, Age 50 Catch-up Contributions
Account and Matching Contributions Account, as applicable, as soon as
practicable after each pay period.

 

  (b) Rollover Contribution. A Participant’s Rollover Contribution shall be
allocated to the Participant’s Rollover Contributions Account as soon as
practicable after the date such Rollover Contribution is made.

 

3.9 Valuation, Earnings, Losses and Investment Expenses.

 

  (a) Valuation. Participants’ Accounts shall be valued, and earnings and losses
allocated, as of the end of each normal business day. A normal business day
shall not include any business day when business is not conducted (or is
otherwise restricted) as determined by the Plan Administrator due to abnormal
conditions (e.g., an emergency or disruption affecting the Company, the
Employer, the recordkeeper, the Trustee, a geographical region, the U.S. or the
financial markets), and in such case transfers, transactions, loans, withdrawals
and distributions otherwise allowed under this Plan will not be allowed but
shall be pended.



--------------------------------------------------------------------------------

Page 24

 

  (b) Expenses.

 

  (i) “Investment expenses” (as defined below) shall be allocated on the same
date as earnings and losses are allocated as provided in subsection (a), and
shall be allocated in proportion to the final account balances in the Investment
Fund as of the preceding valuation date. “Investment expenses” means all
expenses related to the management and maintained, on a separate basis, of the
individual Investment Funds, but shall not include general fees for management
and maintenance of the Trust as a whole.

 

  (ii) The Plan Administrator may specify the rules for charging non-investment
expenses to the Plan.

 

3.10 Return of Contributions.

Upon written demand by the Employer, the Trustee shall return any Pre-tax
Contributions, Matching Contributions and QNECs (to the extent provided for in
Section 14.6) contributed by the Employer to this Plan under any one of the
circumstances described in (a), (b) or (c), subject to the special rules of (d):

 

  (a) If a contribution is determined to:

 

  (i) Be made due to a mistake of fact, the contribution may be returned,
adjusted for losses but not earnings, within one year after it is contributed.

 

  (ii) Not be deductible under Code § 404, the portion of the contribution that
is disallowed may be returned to the Employer, adjusted for losses but not
earnings, within one year after the disallowance.

 

  (iii) Violate Code § 415, such contribution (or portion thereof) may be
returned to the Employer to the extent necessary to satisfy the rules of Code
§ 415 and the applicable Treasury Regulations thereunder as provided in
Article XV, and

 

  (iv) Violate Code §§ 401(k)(3) or 402(g)(1), such contribution (or portion
thereof) may be returned to the Employer to the extent necessary to satisfy the
rules in such Code sections as provided in Article XIV, subject to the rules of
Code §§ 401(k)(8) and 402(g)(2).

 

  (b) If Pre-tax Contributions are returned to the Employer in accordance with
subsections (a)(i), (ii) or (iii) above, Participants’ Pre-tax Contribution
Elections with respect to such returned contributions shall be adjusted
retroactively to the beginning of the period for which such contributions were
made. As a result, amounts returned in accordance with these subsections shall
not be counted in determining a Participant’s Actual Deferral Percentage for
purposes of the limitations in Article XIV. The Pre-tax Contributions so
returned shall be distributed in cash to those Participants for whom such
contributions were made.



--------------------------------------------------------------------------------

Page 25

 

ARTICLE IV – INVESTMENTS

 

4.1 Participant Investment Provisions.

 

  (a) Participation Investment Direction. Each Participant shall, in accordance
with the procedures set forth in Section 4.2, have the right to direct the
Trustee with respect to the investment or reinvestment of the assets comprising
the Participant’s Account among the Investment Funds, except as limited by the
following historical and transitional provisions:

 

  (i) Matching Contribution Pre-November 1, 2005 and Transitional Rule: All
amounts allocated to a Participant’s Matching Contributions Account and Profit
Sharing Contributions Account before November 1, 2005 were required to be
invested in the Williams-Sonoma, Inc. Stock Fund in the case of allocations to
Participant Accounts.

 

  (A) Transitional Rule for Existing Account Balance. A Participant’s existing
balance in his or her Matching Contribution Account as of November 1, 2005 shall
remain invested in the Williams-Sonoma, Inc. Stock Fund until the time of the
Participant’s (or Beneficiary’s or alternate payee’s, if applicable) first
investment direction covering the Participant’s existing Account balance that is
made after October 31, 2005; from that time forward, a single investment
election will govern the Participant’s entire existing Account balance as of the
time of the election.

 

  (B) Transitional Rule for Future Allocations. The Participant’s investment
direction for future Pre-Tax Contributions that is in effect on December 1, 2005
shall also govern the Participant’s allocations of Matching Contributions made
thereafter, until such time as the Participant makes a new investment election
with respect to any future allocations; from that time forward a single
investment election will govern both the Participant’s future Matching
Contributions and Pre-Tax contributions.

 

  (ii) Pre-August 1, 2003 Rule: Effective for pay periods that began on or
before August 1, 2003, Pre-tax Contributions invested in the Williams-Sonoma,
Inc. Stock Fund were subject to the limitations set forth in subsection
(c) below.

After a Participant’s death, the Participant’s Beneficiary shall have the right
to direct the Trustee with respect to the investment or reinvestment of the
assets comprising the Participant’s Account to the same extent that the
Participant had during his or her life. As necessary to accomplish this result,
a reference in this Article to a Participant shall also be deemed to be a
reference to the Participant’s Beneficiary.



--------------------------------------------------------------------------------

Page 26

 

  (b) Most Recent Direction Controls. In the event the Participant does not give
the Trustee timely direction regarding the investment or reinvestment of the
Participant’s Account, the Trustee shall invest any new contributions made to
the Participant’s Account in accordance with the Participant’s most recently
submitted Investment Election; provided, however, to the extent it is not
possible to continue to invest in accordance with the Participant’s Investment
Election (for example, because the Plan has ceased to offer the investment), the
affected portion of the Participant’s Account shall be invested in accordance
with Section 4.2(d) (Default Investment Fund).

 

  (c) Pre August 2, 2003 Rules for Changing the Investment of Pre-tax
Contributions. For pay periods that began on or before August 1, 2003, the
following restrictions governed transfers of Pre-tax Contributions from the
Williams-Sonoma, Inc. Stock Fund to the Plan’s other Investment Funds. Anytime
on or after November 1, 2002, Participants could transfer to another Investment
Fund the portion of their Pre-tax Contributions invested in the Williams-Sonoma,
Inc. Stock Fund as of October 31, 2002. Anytime on or after January 4, 2003,
Participants could transfer to another Investment Fund the portion of their
Pre-tax Contributions invested in the Williams-Sonoma, Inc. Stock Fund as of
December 31, 2002. Anytime on or after April 3, 2003, Participants could
transfer to another Investment Fund the portion of their Pre-tax Contributions
invested in the Williams-Sonoma, Inc. Stock Fund as of March 31, 2003. Anytime
on or after July 3, 2003, Participants could transfer to another Investment Fund
the portion of their Pre-tax Contributions invested in the Williams-Sonoma, Inc.
Stock Fund as of June 30, 2003. Except as otherwise provided in this paragraph,
for pay periods that began on or before August 1, 2003 Participants could not
transfer any amounts from the Williams-Sonoma, Inc. Stock Fund to the Plan’s
other Investment Funds.

 

4.2 Investment Elections.

Investment Elections shall specify separately how (i) the Participant’s existing
Account, and (ii) the Participant’s new contributions shall be invested in the
available Investment Funds. The investment of a Participant’s existing account
is also referred to in the Plan as a “reinvestment election” or “reallocation
election.” Separate Investment Elections also are permitted for Rollover
Contributions.

 

  (a) 1% Increments. An Investment Election with respect to new contributions to
the Plan shall be made in increments of 1% (or such other percentage as the Plan
Administrator shall determine from time to time). An Investment Election to
reallocate amounts already in a Participant’s Account shall also be made in
increments of 1% (or such other percentage that the Plan Administrator shall
determine from time to time).

 

  (b) Procedural Requirements. Participants may make or change their Investment
Elections by contacting the Participant Response System and following the
requirements of the Participant Response System for making or changing
Investment Elections. A Participant’s change in Investment Election shall be
effective with respect to new contributions only, unless the Participant also
makes a new Investment Election with respect to amounts already in his or her
Account.



--------------------------------------------------------------------------------

Page 27

 

  (c) Timing. A Participant’s initial or changed Investment Election shall be
effective as soon as administratively practicable on or following the date the
Plan receives the Participant’s Investment Election.

 

  (d) Default Investment Fund. Subject to Section 4.1(a)(i) (regarding
investment of matching contributions prior to November 1, 2005), any amounts
credited to an Account for which no Investment Election has been received may
either be invested in a default Investment Fund chosen by the Plan Administrator
for such purpose, or returned to the Participant, pursuant to rules adopted by
the Plan Administrator from time to time. In its discretion, the Plan
Administrator may adopt rules from time to time intended to avoid amounts
becoming subject to default investment in accordance with this subsection.

 

  (e) Participant Responsible for Selection of Investment Funds. Each
Participant is solely responsible for his or her selection of Investment Funds
and transfers among the available Investment Funds. Neither the Trustee, the
Plan Administrator, the Company, the Employer, any of the officers or
supervisors of the Employer or the Company, nor any Fiduciary is empowered or
authorized to advise a Participant regarding the Participant’s Investment
Election, and such individuals and entities shall have no liability for any loss
or diminution in value resulting from the Participant’s exercise of such
investment responsibility. The fact that an Investment Fund is offered under the
Plan shall not be construed as a recommendation that Participants invest in such
Investment Fund.

 

  (f) Rule 16b-3(f) Compliance. To the extent necessary to ensure compliance
with Rule 16b-3(f) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Company may arrange for tracking of any transaction defined
in Rule 16b-3(b)(1) of the Exchange Act involving the Williams-Sonoma, Inc.
Stock Fund, and the Company may bar any such transaction to the extent it would
not be exempt under Rule 16b-3(f) of the Exchange Act. To the extent the Company
exercises its authority to bar a transaction under this subsection, the
provisions of this subsection shall apply notwithstanding the provisions of
subsection (e).

 

  (g) Blackout Periods. Effective January 26, 2003, the Plan will comply with §
306 of the Sarbanes-Oxley Act of 2002 which in part requires the Plan to give
advance notice of “blackout periods” (as defined in Department of Labor
regulation § 2520.101-3(d)(1)) to affected Participants and Beneficiaries (i.e.,
to Participants and Beneficiaries whose rights under the Plan to direct or
diversify assets credited to their Accounts, to obtain loans from the Plan, or
to obtain distributions from the Plan are suspended, limited or restricted by
the blackout period).

 

  (i) The Company (with the consent of the Trustee) is authorized to impose
blackout periods pursuant to this subsection (g) whenever the Company determines
that circumstances warrant.



--------------------------------------------------------------------------------

Page 28

 

  (ii) In addition, the Company imposes quarterly blackout periods on insider
trading in the Williams-Sonoma, Inc. Stock Fund as needed (as determined by the
Company), timed to coincide with the release of the Company’s quarterly earnings
reports. The commencement and termination of these blackout periods in each
quarter, the parties to which they apply and the activities they restrict shall
be as set forth in the official insider trading policy promulgated by the
Company from time to time. These quarterly blackouts are “regularly scheduled”
within the meaning of Department of Labor regulation § 2520.101-3(d)(1)(ii)(B).

 

4.3 Investment Funds Other Than the Williams-Sonoma, Inc. Stock Fund.

This Section 4.3 applies to Plan Investment Funds other than the
Williams-Sonoma, Inc. Stock Fund. The rules governing the Williams-Sonoma, Inc.
Stock Fund are set forth in Section 4.4.

 

  (a) In General. As of the Effective Date, the Plan Administrator selected
specific Investment Funds that were made available to Participants. From time to
time after the Effective Date, in accordance with the investment policies and
objectives established by the Plan Administrator, the Plan Administrator may
add, cease offering or make changes in the operation and management of any of
these Investment Funds at any time, and the Plan Administrator shall have the
authority to specify rules and procedures as to how Investment Elections shall
be adjusted to reflect the addition, deletion or change in the Investment Funds
offered under the Plan. Pending allocation to the Investment Funds,
contributions to the Plan may be held uninvested or may, on an interim basis, be
invested, in whole or in part, in cash or cash equivalents. Except as otherwise
provided herein (or in rules adopted by the Plan Administrator from time to
time), dividends, interest, and other distributions received on the assets held
by the Trustee in respect of any Investment Fund shall be reinvested in the
respective Investment Fund.

 

  (b) Maintaining Liquidity. For the purpose of providing liquidity in certain
Investment Funds, the Trustee may invest a portion of each such Investment Fund
in cash or short-term securities. If the liquid assets held by these Investment
Funds are insufficient to satisfy the immediate demand for liquidity under the
Plan, the Trustee, in consultation with the Plan Administrator, may temporarily
limit or suspend transfers of any type (including withdrawals and distributions)
to or from any affected Investment Fund. In any such case, the Plan
Administrator shall temporarily change the Plan’s valuation cycle (pursuant to
Section 3.10) or, in its discretion, the valuation cycle for a specific
Investment Fund. During this period, contributions to any affected Investment
Fund may be redirected to any default Investment Fund chosen by the Trustee for
such purpose and instructions and transfers may be pended.

 

4.4 Williams-Sonoma, Inc. Stock Fund.

This Section 4.4 governs the Williams-Sonoma, Inc. Stock Fund.



--------------------------------------------------------------------------------

Page 29

 

  (a) Required Investment Option. The Williams-Sonoma, Inc. Stock Fund is
required to be available to Participants as an Investment Fund pursuant to the
terms of the Plan. No provision of the Plan is to be construed to confer
discretion or authority in the Trustee or any Fiduciary to remove the
Williams-Sonoma, Inc. Stock Fund as an Investment Fund or to limit Participants’
access to invest therein.

 

  (b) Investment in Company Stock. The Williams-Sonoma, Inc. Stock Fund shall be
invested primarily in Company Stock. The Trustee shall direct the investment of
a portion of the Williams-Sonoma, Inc. Stock Fund into cash or short-term
securities to the extent necessary to maintain a level of liquidity that is
reasonably expected to permit trades into and out of the fund.

 

  (c) Unit Accounting. A Participant’s interest in the Williams-Sonoma, Inc.
Stock Fund shall be based on the ratio of his or her own investment in the
Williams-Sonoma, Inc. Stock Fund to the aggregate investment of all Participants
in the Williams-Sonoma, Inc. Stock Fund, and shall be denominated in whole and
fractional “units.” The value of a unit will fluctuate in response to various
factors, including Williams-Sonoma, Inc. Stock Fund earnings, losses and
expenses. Shares of Company Stock held in the Williams-Sonoma, Inc. Stock Fund
and dividends and other distributions on Company Stock are not specifically
allocated to Participant Accounts.

 

  (d) Voting and Tender Rights. Shares of Company Stock held by the
Williams-Sonoma, Inc. Stock Fund will be voted (or tendered, in the event a
tender or exchange offer is made with respect to Company Stock) as follows:

 

  (i) Effective for votes (or tenders) on or after November 1, 2005, the Trustee
shall determine the number of units of the Williams-Sonoma, Inc. Stock Fund
allocated to each Participant’s Account and, in turn, determine the number of
Fund shares of Company Stock that pertain to these units. The Trustee shall then
solicit Participants’ instructions as to how such Company Stock shall be voted
(or tendered) and shall vote such Company Stock in accordance with each such
instruction (or tender to the extent instructed to do so). The Trustee shall not
vote (or tender) any Company Stock for which it does not receive such voting (or
affirmative tender) instructions. The Trustee shall maintain the confidentiality
of instructions received from Participants related to the vote (or tender) of
Company Stock.

 

  (ii) Prior to November 1, 2005, the Committee instructed the Trustee how to
vote (or tender) shares of Company Stock represented by units of the
Williams-Sonoma, Inc. Stock Fund.

 

  (e) Dividends and Other Adjustments to the Williams-Sonoma, Inc. Stock Fund.
The receipt of dividends or other distributions on Company Stock by the
Williams-Sonoma, Inc. Stock Fund shall have no effect on the number of units in
the Williams-Sonoma, Inc. Stock Fund, and shall be subject to the following
provisions.



--------------------------------------------------------------------------------

Page 30

 

  (i) All cash dividends on shares of Company Stock in the Williams-Sonoma, Inc.
Stock Fund shall be credited to the Williams-Sonoma, Inc. Stock Fund and shall
be used to purchase additional shares of Company Stock or to meet reasonable
liquidity demands.

 

  (ii) Any Company Stock received by the Trustee as a stock dividend or stock
split, or as the result of a reorganization or other recapitalization, shall be
credited to the Williams-Sonoma, Inc. Stock Fund.

 

  (iii) Any other property (other than cash or shares of Company Stock) received
by the Trustee (e.g., shares of stock in another company) shall be credited to
the Williams-Sonoma, Inc. Stock Fund. Such other property shall be sold by the
Trustee and the proceeds used to purchase additional shares of Company Stock or
to meet reasonable liquidity demands. In the event of a significant distribution
of such other property, the Plan Administrator may implement special
arrangements for the holding or disposition of such other property by the Plan.
Any rights to subscribe to additional shares of Company Stock shall be sold by
the Trustee and the proceeds credited to the Williams-Sonoma, Inc. Stock Fund.

 

  (f) Purchase and Sale of Company Stock. Shares of Company Stock shall be
purchased or sold for the Williams-Sonoma, Inc. Stock Fund in the open market or
in privately negotiated transactions. In the unusual event that the
Williams-Sonoma, Inc. Stock Fund is acquiring or liquidating a block of stock
that is so large that its purchase or sale, in the ordinary course, is expected
to disrupt an orderly market in Company Stock, the Trustee (or its designated
agent) may limit the daily volume of purchases and sales of Company Stock by the
Williams-Sonoma, Inc. Stock Fund to the extent necessary to preserve an orderly
market.

 

  (g) Eligible Individual Account Plan. The Trustee is authorized to invest and
hold up to 100% of the assets of the Trust in the Williams-Sonoma, Inc. Stock
Fund. Shares of Company Stock in the Williams-Sonoma, Inc. Stock Fund are
“qualifying securities” as that term is defined in ERISA. Accordingly, this Plan
is an “eligible individual account plan” as defined in ERISA § 407(d)(3). The
Trustee may purchase Company Stock from the Employer or any other source, and
such Company Stock purchased by the Trustee may be outstanding, newly issued, or
treasury shares. Notwithstanding the foregoing, any purchase by the Trustee of
any shares of Company Stock from any “party in interest” as defined in
ERISA § 3(14), or from any “disqualified person” as defined in Code §
4975(e)(2), shall not be made at a price that exceeds “adequate consideration”
as defined in ERISA § 3(18) and no commissions shall be paid with Plan assets on
such purchase. The Trustee and all Plan fiduciaries are expressly excused from
the requirements of diversification as to the investment of the Trust in the
Williams-Sonoma, Inc. Stock Fund.



--------------------------------------------------------------------------------

Page 31

 

4.5 Investment of Loan Repayments and Restoration of Forfeitures.

Any loan repayments shall be invested in the Investment Funds that have been
selected by the Participant for new contributions as in effect on the date such
repayments are received. Any repayments in connection with forfeiture
restorations under Section 5.5 shall be invested as specified in the
Participant’s Investment Election described in such Section. If because of
special circumstances a Participant’s investment cannot be carried out in
accordance with the two preceding sentences, Section 4.2(d) (default Investment
Fund) shall govern.



--------------------------------------------------------------------------------

Page 32

 

ARTICLE V – VESTING

 

5.1 Pre-tax Contributions, Rollover Contributions.

A Participant shall be at all times 100% vested in amounts credited to his or
her Pre-tax Contributions Account, Age 50 Catch-up Contributions Account and
Rollover Contributions Account.

 

5.2 Matching Contributions and Profit Sharing Contributions.

 

  (a) Vesting Schedule. Subject to subsection (b) below, Matching Contributions
and Profit Sharing Contributions shall become vested in accordance with the
following schedule:

 

Years of Vesting Service

 

Vested Percentage

Less than 1

  0%

At least 1 but less than 2

  20%

At least 2 but less than 3

  40%

At least 3 but less than 4

  60%

At least 4 but less than 5

  80%

5 or more

  100%

 

  (b) Vesting Schedule For Participants who Terminate Before August 18, 1997.
Subject to subsection (c) below, in the case of Matching Contributions and
Profit Sharing Contributions earned by Participants whose employment with an
Employer terminated before August 18, 1997, such amounts shall become vested in
accordance with the following schedule:

 

Years of Vesting Service

 

Vested Percentage

Less than 2

  0%

At least 2 but less than 3

  20%

At least 3 but less than 4

  60%

At least 4 but less than 5

  80%

At least 5 but less than 6

  80%

6 or more

  100%

 

  (c) 100% Vesting Provisions. Notwithstanding anything in this Section 5.2 to
the contrary, a Participant shall become 100% vested in his or her Matching
Contributions Account and Profit Sharing Account upon the Participant’s death,
Disability, or attainment of Normal Retirement Age while the Participant is an
Associate.



--------------------------------------------------------------------------------

Page 33

 

5.3 Forfeitures.

 

  (a) If a Participant Separates from Service prior to the time he or she is
100% vested in his or her Account, the non-vested portion of the Participant’s
Account shall be forfeited upon the earlier of:

 

  (i) The Participant’s incurring a Period of Severance that lasts at least 60
consecutive months, or

 

  (ii) The distribution from the Plan of the vested portion of the Participant’s
Account on Separation from Service.

For purposes of this Section, a Participant who Separates from Service at a time
when he or she has no vested portion shall be deemed to receive a distribution
of his or her vested portion on Separation from Service.

 

5.4 Allocation of Forfeitures.

Any amounts forfeited under Section 5.3 shall be used to pay any administrative
expenses of the Plan, restore any forfeitures required pursuant to Section 5.5,
and offset future Employer contributions to the Plan.

 

5.5 Restoration of Forfeited Account.

 

  (a) In the case of a Participant or former Participant who receives (or is
deemed to receive) a distribution of the vested portion of his or her Account
and who again becomes an Eligible Associate before incurring a Period of
Severance that lasts at least 60 consecutive months, the forfeited amount shall
be restored to such Participant’s Account (without regard to any gains and
losses).

 

  (b) The Plan Administrator shall restore the forfeited portion of a
Participant’s Account from the amount of forfeitures available under the Plan.
To the extent the amount of available forfeitures is insufficient to enable the
Plan Administrator to make the required restoration, the Employer must
contribute, without regard to any requirement or condition of Articles XIII
through XVI, the additional amount necessary to enable the Plan Administrator to
make the required restoration.

 

  (c) If a Participant does not make an Investment Election and does not have an
Investment Election in effect, then Section 4.2(e) (default Investment Fund)
shall govern.

 

  (d) The Participant is responsible for notifying the Plan Administrator of his
or her forfeited Account balance and his or her pre-break Years of Vesting
Service.

 

  (e) If the Participant’s Period of Severance lasts at least 60 consecutive
months, the forfeited amount shall not be restored.



--------------------------------------------------------------------------------

Page 34

 

5.6 Vesting After a Break in Service.

If a Participant has a Separation from Service prior to the time he or she is
100% vested in his or her Account and again becomes an Eligible Associate
without incurring a Period of Severance that lasts at least 60 continuous
months, such Associate’s post-break Years of Vesting Service shall be taken into
account for purposes of determining his or her vested percentage in his or her:
(i) restored Account balance, if such Associate’s Account is restored in
accordance with Section 5.5, or (ii) existing Account balance, if no
distributions have been made.

 

5.7 Retention of Pre-Break Service.

All Years of Vesting Service before a Period of Severance shall be taken into
account for purposes of vesting in post-break Employer contributions except as
provided in the next sentence. Effective in the case of Participants who are
nonvested at the time a Period of Severance begins and who terminate before
August 1, 2003 following the Period of Severance, Years of Vesting Service
before the Period of Severance shall not be taken into account if the Period of
Severance lasts 60 consecutive months or longer and if it equals or exceeds the
aggregate number of Years of Vesting Service before the Period of Severance. For
this purpose, a nonvested Participant is a Participant who does not have any
nonforfeitable right under the Plan to an Account. In all cases, the Associate
must notify the Company of his or her pre-break Service to make sure the
Associate is properly credited with all Service to which he or she is entitled.



--------------------------------------------------------------------------------

Page 35

 

ARTICLE VI - IN-SERVICE WITHDRAWALS

Except as otherwise provided in this Article VI, a Participant may not take a
withdrawal while an Associate of the Company’s Controlled Group.

 

6.1 Withdrawals After Attaining Age 59 1/2.

A Participant may take a withdrawal from his or her vested interest in his or
her Account at any time and for any reason after reaching age 59 1/2.

 

6.2 Hardship Withdrawals.

A Participant who is an Associate of the Company’s Controlled Group may receive
a hardship withdrawal of all or a portion of his or her Pre-tax Contributions
Account (but not the earnings thereon), Age-50 Catch-up Contributions Account
(but not the earnings thereon) and Rollover Contributions Account (including the
earnings thereon); provided such Participant furnishes proof, satisfactory to
the Plan Administrator, that the withdrawal is necessary to alleviate an
immediate and heavy financial need (as determined in accordance with subsection
(b) below) and that the amount of the withdrawal does not exceed the amount
necessary to satisfy such financial need (as determined in accordance with
subsection (c) below).

 

  (a) Administrative Rules. The determination by the Plan Administrator of the
existence of an immediate and heavy financial need and of the amount necessary
to meet such need shall be made in a nondiscriminatory and uniform manner. The
Plan Administrator shall not allow a hardship withdrawal to be made to a
Participant unless the requirements of this Section are satisfied. No
Participant may take more than one hardship withdrawal in any Plan Year, or any
hardship withdrawal in an amount less than $500. Hardship withdrawals are made
only in the form of a single lump sum cash distribution.

 

  (b) Immediate and Heavy Financial Need. Subject to subsection (c), a
Participant shall be deemed to have an immediate and heavy financial need if the
Participant needs the hardship withdrawal for one of the following reasons:

 

  (i) Medical expenses described in Code § 213(d) which are incurred by the
Participant, the Participant’s Spouse or dependents (as defined in Code § 152),
or necessary for such persons to obtain medical care described in Code § 213(d);

 

  (ii) Effective September 16, 1997, costs directly related to the purchase of a
principal residence for the Participant (excluding mortgage payments);

 

  (iii) Effective September 16, 1997, payment of tuition and related educational
fees for the next 12 months of post-secondary education for the Participant or
for the Participant’s Spouse or dependents (as defined in Code § 152);



--------------------------------------------------------------------------------

Page 36

 

  (iv) Payments necessary to prevent the eviction of the Participant from his or
her principal residence or to prevent foreclosure on the mortgage of the
Participant’s principal residence; or

 

  (v) Effective September 16, 1997, any need prescribed by the Internal Revenue
Service in a revenue ruling, notice or other document of general applicability
which satisfies the Internal Revenue Service’s safe harbor definition of
hardship.

Notwithstanding the foregoing, a financial need shall not fail to qualify as
immediate and heavy merely because such need was reasonably foreseeable or
voluntarily incurred by the Participant.

 

  (c) Distribution Necessary to Satisfy the Need. A distribution will be
considered as necessary to satisfy an immediate and heavy financial need of the
Participant only if all of the following are true:

 

  (i) The Participant has: (A) obtained all distributions (other than hardship
distributions), including the total amount available for withdrawal under
Section 6.1 (withdrawals after age 59 1/2), and (B) has also taken all
nontaxable loans, under all plans maintained by the Employer.

 

  (ii) The Participant must certify in writing to the Plan Administrator that
the immediate and heavy financial need (including amounts necessary to pay any
federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution) cannot reasonably be relieved: (A) through
reimbursement or compensation by insurance or otherwise, (B) by liquidation of
the Participant’s assets, (C) by cessation of Pre-tax Contributions, (D) by
other distributions or nontaxable (at the time of the loan) plan loans from this
Plan or other plans maintained by the Employer, or (E) by borrowing from
commercial sources on reasonable commercial terms in an amount sufficient to
satisfy the need. A need cannot reasonably be relieved if the effect of the
action would be to increase the amount of the need.

 

  (iii) A Participant who receives a hardship withdrawal under this Section
shall not be permitted to have Pre-tax Contributions made on his or her behalf
until 6 months after the hardship distribution is made. Effective for Pre-tax
deferrals made in pay periods that began on or before August 1, 2003, “one year”
shall replace “6 months”). To resume Pre-Tax Contributions, the Participant must
contact the Participant Response System and make a new Contribution Election.
This ban on Pre-tax Contributions shall also apply to elective deferrals under
any other Employer-sponsored plan.



--------------------------------------------------------------------------------

Page 37

 

6.3 In-Service Withdrawal Procedures and Restrictions.

 

  (a) Participants shall request an in-service withdrawal from the Plan by
contacting the Participant Response System and submitting a request that
complies with guidelines established by the Plan Administrator.

 

  (b) In-service withdrawals shall be distributed as soon as administratively
practicable following the date the Plan Administrator: (i) receives a request
for an in-service withdrawal referred to in subsection (a) above which meets the
Plan Administrator’s guidelines regarding form and content, and (ii) determines
that the applicable requirements for the withdrawal are met.

 

  (c) All withdrawals shall be paid in a lump sum payment in cash or cash
equivalent, except that a Participant who qualifies for an age 59 1/2
distribution under Section 6.1 may elect to take his entire distribution from
the Williams-Sonoma, Inc. Stock Fund in whole shares of Company Stock as
provided in Section 8.2(c).

 

  (d) In-service withdrawals shall be taken from the Participant’s subaccounts
in the following order of priority:

 

  (i) Pre-tax Contributions Account;

 

  (ii) Rollover Contributions Account;

 

  (iii) Vested amounts in the Matching Contributions Account,

 

  (iv) Profit Sharing Contribution Account,

 

  (v) Catch-Up Contribution Account,

 

  (vi) Prior 2005 Employee QNEC Account, and

 

  (vii) Prior 2005 Company Special Matching Contribution Account,

(to the extent each such Accounts are available for in-service withdrawal), and
shall be taken from the Investment Funds in which such amounts are invested on a
pro rata basis.



--------------------------------------------------------------------------------

Page 38

 

ARTICLE VII – LOANS

 

7.1 General Rule

Effective June 1, 2005, an Eligible Associate who is a Full-Time Regular
Associate or Part-Time Associate and who is not on a Leave of Absence, may
borrow a portion of his or her vested Account, subject to the remainder of this
Article VII.

 

  (a) Limited to One Loan. A Participant is not permitted to have more than one
loan from the Plan outstanding at any time.

 

  (b) Limitation in the Case of a Prior Defaulted Loan. A Participant who has
had a deemed distribution (as would result from a prior defaulted loan) is
subject to the restrictions in Section 7.3(c) on taking a new loan from the
Plan.

 

  (c) Reasonably Equivalent Basis. Loans shall be made available to all eligible
Participants on a reasonably equivalent basis and shall not be made available to
IRS Highly Compensated Employees or to shareholders in an amount greater than is
made available to other Participants.

 

  (d) Loan Initiation and Promissory Note. To initiate a loan, the Participant
must contact the Participant Response System. Each loan shall be evidenced by a
written promissory note signed by the Borrower. The promissory note shall be
deemed to incorporate the provisions of this Article VII and any administrative
rules established by the Plan Administrator.

 

  (e) Historic Provisions. Effective from November 1, 2002 until May 30, 2005,
any Eligible Associate who was not on a Leave of Absence was eligible to borrow
a portion of his or her vested Account (subject to the other applicable
restrictions in this Article). Loans were not available under the Plan before
November 1, 2002.

 

7.2 Amount of Loan.

A loan may be made in an amount (not less than $1,000) which, when added to the
outstanding balance of all prior loans (including outstanding interest) to the
Borrower under the Plan, does not exceed the lesser of:

 

  (a) $50,000, reduced by the excess, if any, of:

 

  (i) The highest outstanding balance of the Borrower’s loans from the Plan
during the one-year period ending on the day before the date such loan was made,
minus

 

  (ii) The outstanding balance of the Borrower’s loans from the Plan on the date
on which such loan was made; or



--------------------------------------------------------------------------------

Page 39

 

  (b) One-half of the present value of the Borrower’s non-forfeitable accrued
benefit under the Plan.

For purposes of applying the limitation in (a) above, the Plan and all other
“qualified employer plans” (as defined in Code § 72(p)(4)) maintained by an
employer within the Company’s Controlled Group shall be treated as a single
plan, and any loan that has been deemed distributed pursuant to Section 7.6
shall be considered outstanding until it has been repaid (whether by plan loan
offset or otherwise). Loans must be taken in an amount that is in an increment
of $1 ($100, for loans taken before April 2004), or such other amount as is
established by the Plan Administrator for this purpose.

 

7.3 Interest Rate, Security and Fees.

 

  (a) Interest Rate. Loans shall be made at the “prime rate” plus one percentage
point, or such other interest rate as may be designated by the Plan
Administrator for this purpose. The prime rate shall be determined as of the
date the loan is made (or the first normal business day of the calendar month
before such loan is made, for loans taken before April 1, 2004) or such other
date as is established by the Plan Administrator for this purpose. The
applicable prime rate shall be the rate as announced in the Wall Street Journal
(or to the extent the Wall Street Journal ceases to be published, such other
newspaper as is selected by the Plan Administrator), or such other rate as is
selected by the Plan Administrator for this purpose.

 

  (b) Security. Loans shall be secured by the vested portion of the Borrower’s
Account. As of immediately after the origination of a loan, no more than 50% of
the Participant’s vested Account may be used as security for the loan.

 

  (c) Consequences of Deemed Distribution. If a Participant has a loan that is
deemed distributed pursuant to Section 7.6 as a result of the failure to make
timely payments, then:

 

  (i) Until the Participant has repaid the loan that was deemed distributed
(whether by plan loan offset or otherwise):

 

  (A) Effective June 1, 2005, the Participant shall not be eligible to take
future loans from this Plan, and

 

  (B) Effective before June 1, 2005, the Plan Administrator shall require any
new loan issued to such Participant to include such enhanced security for the
Plan as it deems appropriate, determined in light of the prior default (e.g.,
the Plan Administrator may require payroll deductions for the life of the loan).

 

  (ii) The Plan Administrator shall have the authority to suspend Participants
from taking new loans for a period of time after a Participant has had a deemed
distribution. The suspension period shall be determined from time to time by the
Plan Administrator and shall be uniform and consistent for all Participants.



--------------------------------------------------------------------------------

Page 40

 

  (d) Loan Fees. The Plan Administrator may charge a loan initiation fee and an
ongoing loan maintenance fee that shall be assessed against the Participant’s
Account, the amount of which shall be subject to change.

 

  (e) Reamortization. A Participant is not permitted to initiate a loan
reamortization. The Plan Administrator may authorize a loan reamortization under
circumstances to be determined from time to time by the Plan Administrator
(e.g., when loan repayments are not started promptly because of administrative
error) under rules that shall be uniform and consistent for all Participants.

 

7.4 Source of Loans.

Amounts borrowed shall be taken from vested amounts in the Borrower’s
subaccounts in the following order of priority:

 

  (a) Pre-tax Contributions Account;

 

  (b) Rollover Contributions Account;

 

  (c) Matching Contributions Account,

 

  (d) Profit Sharing Contribution Account,

 

  (e) Catch-up Contribution Account,

 

  (f) Prior 2005 Employee QNEC Account, and

 

  (g) Prior 2005 Company Special Matching Contribution Account,

and shall be taken from the Investment Funds in which such amounts are invested
on a pro rata basis (except that effective February 20, 2004, to the extent the
Participant’s right to take a loan from an Investment Fund is suspended, limited
or restricted by a blackout period described in Section 4.2(g), amounts in such
Investment Fund shall be disregarded for purposes of this pro rata basis rule
and shall not be available for borrowing).

 

7.5 Repayment and Term.

 

  (a) Loan Repayment. Loans shall be amortized in substantially level payments,
made not less frequently than quarterly, for a period of not less than 12 months
and not more than 5 years; provided, however, that a “principal residence loan”
(as defined below) may be amortized over a period not to exceed 15 years, and
subject to the special rule for military leave (see clause (iii) below).

 

  (i) Principal Residence Loan. A “principal residence loan” means a loan made
in accordance with this Section 7.5 to acquire or construct any dwelling unit
which, within a reasonable time, will be used as the principal



--------------------------------------------------------------------------------

Page 41

 

residence of the Participant (such use to be determined at the time the loan is
made). A Participant requesting a principal residence loan shall provide copies
of any documents relating to the purchase of such principal residence which the
Plan Administrator may deem necessary to verify that the proceeds of such loan
will be used to acquire or construct a principal residence.

 

  (ii) Suspension During Leave of Absence. Loan repayments shall be suspended
for up to one year for a Participant on a Leave of Absence lasting at least one
month (or such other minimum period as shall be established by the Plan
Administrator for this purpose) either without pay from the Employer or at a
rate of pay (after applicable employment tax withholdings) that is less that the
amount of the installment payments required under the terms of the loan, to the
extent permitted by applicable Treasury Regulations. In no event shall the
suspension period cause the loan to exceed the maximum 5 or 15 year term set
forth in subsection (a) above. In the event loan repayments are suspended during
a Leave of Absence:

 

  (A) Effective June 1, 2005, when the suspension of loan repayments ends, the
Participant’s remaining loan payments shall be recalculated in substantially
level payments automatically by the Plan Administrator or recordkeeper as
follows: Any unpaid interest that accrued during the Leave of Absence shall be
incorporated into the principal balance that is owed, the original term of the
loan shall be extended by the length of the Leave of Absence (but in no event
shall the total term, including the extension, exceed the maximum 5 or 15 year
term set forth in subsection (a) above), and the original interest rate shall be
retained. In the case of loans issued before June 1, 2005, Participants shall
have the option of making payments at the original dollar payment level and then
making a balloon payment to repay any remaining balance due at the end of the
loan’s term, instead of having the automatic loan recalculation described above.

 

  (B) Effective for periods before June 1, 2005, the loan, including interest
that accrues during such Leave of Absence, must be repaid by the latest
permissible term of the loan and the amount of the installments due after the
Leave of Absence ends must not be less than the amount required under the terms
of the original loan.

 

  (C) Effective April 1, 2004, during the period of the Leave of Absence,
interest shall accrue during the Leave of Absence at the rate determined by the
Plan Administrator for this purpose, applying reasonable commercial principles
and with the object of providing adequate protection for the Plan’s interest
based on all the facts and circumstances.



--------------------------------------------------------------------------------

Page 42

 

See clause (iii) below for special rules governing military leave.

 

  (iii) Suspension During Military Leave. Loan repayments shall be suspended for
a Participant on military leave as permitted under Code § 414(u)(4), even if
such suspension exceeds the maximum 5 or 15 year term provided for in
Section 7.5(a). Such suspended loan repayments shall, upon the Participant’s
completion of the military leave, resume under the following rules:

 

  (A) Effective June 1, 2005, the rules that apply to repayment of loans
following a Leave of Absence shall apply to a suspension during military leave
(including the automatic recalculation of loan repayments), except as otherwise
provided in this Article. The suspension period can cause the loan to exceed the
maximum 5 or 15 year term set forth in subsection (a) above. The total loan term
shall be extended on rehire up to a period that is equal to (I) the original
term of the loan, plus (II) the period of military leave (even if such term
exceeds the maximum 5 or 15 year term provided for in Section 7.5(a)).

 

  (B) The interest rate shall be capped at 6% during the period in which a
Participant is on military leave to the extent required under Section 207 of the
Servicemembers Civil Relief Act of 2003 (taking into account any fees referred
to in (d) below).

 

  (C) Effective for periods before June 1, 2005, the frequency of the
installment payments and the amount of each installment payment shall not be
less than the frequency and amount of the installments required under the terms
of the original loan before entering military service. The loan must be repaid
in full, including interest that accrues during the period of military service,
not later than the end of the period that is equal to the greater of the maximum
5 or 15 year period, or: (A) the original term of the loan, plus (B) the period
of military service.

 

  (b) Payroll Deduction and Direct Payment. Loans shall be repaid by means of
payroll deduction from the Borrower’s earnings, starting promptly following the
processing of the loan, subject to paragraph (ii) below. If payroll deductions
for the loan payments do not start promptly following the processing of the
loan, the Participant is responsible to notify the Plan Administrator.

 

  (i) Loan repayment shall be made in accordance with the terms and procedures
established by the Plan Administrator from time to time and applied on a
uniform, nondiscriminatory basis.

 

  (ii) Effective June 1, 2005, a Participant shall make loan repayments by
direct payment (rather than payroll withholding) if the Participant:



--------------------------------------------------------------------------------

Page 43

 

  (A) Is a Temporary Associate,

 

  (B) Is a Casual Associate, or

 

  (C) Falls more than one month behind in payments (or such other minimum period
as shall be established by the Plan Administrator for this purpose) for any
reason (including not receiving sufficient earnings to cover the loan payment by
payroll withholding, e.g., as might happen if the Participant shifts to a
reduced-hours schedule so that the Participant’s earnings are insufficient to
cover the loan payment). This does not apply to a suspension during a Leave of
Absence provided for in (a)(ii) above or during military leave provided for in
(a)(iii) above.

If loan repayments are made by direct repayment, they shall be made pursuant to
the terms and procedures established by the Plan Administrator and applied on a
uniform, nondiscriminatory basis. Once a Participant begins making loan
repayments by direct payment under this Section, the Participant will not be
eligible to resume repayment by payroll deduction. (Participants returning from
a Leave of Absence or military leave shall be eligible to resume payroll
withholding unless they are otherwise described in this subsection (b)(ii).)
Effective for periods before June 1, 2005, a Participant shall make loan
repayments by direct payment (rather than payroll withholding) if the
Participant is not receiving sufficient earnings to cover the loan payment and
does not correct the missed payment by the end of the calendar quarter in which
the missed payment occurs.

 

  (c) Prepayment. A Participant may repay an outstanding loan in full at any
time without penalty.

 

  (d) Loan Due on Termination of Employment. In the event a Participant
terminates employment with the Company, the entire loan (both outstanding
principal and interest) is due and payable immediately (subject to the cure
period in Section 7.6(c)).

 

7.6 Deemed Distributions.

 

  (a) General Rule. Effective June 1, 2005, if the Plan Administrator determines
that a Borrower’s loan repayments are in arrears, then the amount of such loan
(plus any accrued interest) shall be deemed distributed as of the end of the
cure period described in subsection (c) below, if the arrearage has not been
corrected by that time. The value of the Borrower’s Account shall be offset and
reduced to reflect the deemed distribution as of the later of date of the deemed
distribution, or the date the Participant Separates from Service, Retires, dies
or becomes disabled. If a loan is deemed to be distributed, additional interest
shall continue to accrue following the deemed distribution date on the portion
of the loan that is not repaid as of that date. This additional interest shall
not be considered an additional deemed distribution, but it shall be taken into
account in determining the amount of the Participant’s outstanding indebtedness
to the Plan.



--------------------------------------------------------------------------------

Page 44

 

  (b) Cure Period. The failure to make any loan payment when otherwise due in
accordance with the terms of the loan shall not result in a deemed distribution
under subsection (a) if such loan payment is otherwise made by the last day of
the calendar quarter following the calendar quarter in which the loan payment
was due (the “cure period”). The determination of when a deemed distribution
occurs under subsection (a) shall be made by the Plan Administrator applying
reasonable commercial principles and with the object of providing adequate
protection for the Plan’s interest based on all the facts and circumstances.

 

  (c) Administrative Provisions. The provisions of this Section and
Section 7.1(b) reflect how Plan loans are intended to be administered for
purposes of determining their taxability under the Code. These provisions are
not requirements for purposes of the prohibited transaction rules of the Code
and ERISA or for purposes of the qualification rules of the Code.

 

7.7 Additional Rules.

The Plan Administrator may establish rules and procedures regarding loans to
Participants which may be more restrictive than the rules and procedures set
forth in this Article VII. Any such rules and procedures must be in writing and
be applied on a uniform, nondiscriminatory basis. In addition, they shall be
deemed to be a part of the Plan for purposes of the loan regulations issued by
the Department of Labor.



--------------------------------------------------------------------------------

Page 45

 

ARTICLE VIII – DISTRIBUTIONS

 

8.1 Eligibility for Distribution Upon Separation From Service or Disability.

A Participant who Separates from Service or suffers a Disability shall be
entitled to receive a distribution of the vested portion of his or her Account.

 

8.2 Form of Payment.

Distributions shall be in one lump sum payment, except that a Participant who is
required to commence distributions under Section 8.6(d) (distributions at age
70 1/2) may instead elect to receive installment payments in the amount of the
minimum required distributions provided for therein.

 

  (a) The Participant may elect to defer receipt of the distribution until the
April 1st following the calendar year he or she attains age 70 1/2, subject to
the cashout rules in Section 8.4.

 

  (b) All distributions shall be in cash or cash equivalent, except as provided
in subsection (b).

 

  (c) A Participant receiving a lump sum distribution under this Article VIII
(other than a distribution subject to the cashout rules of Section 8.4) or a
withdrawal under Section 6.1 (withdrawals after attaining age 59 1/2), may elect
to receive his or her entire interest in the Williams-Sonoma, Inc. Stock Fund in
whole shares of Company Stock (but with cash or cash equivalent paid for any
fractional shares, uninvested cash or amounts invested for liquidity purposes).
For such an election to be effective, the Participant must make this election in
the manner and form specified by the Plan Administrator from time to time.

 

8.3 Amount of Distribution.

The amount of any distribution that is based on the value of a Participant’s
Account, or a portion thereof, shall be determined with reference to the value
of such Account (or portion thereof) as of the time the payment of the
distribution is processed.

 

8.4 Cashout Distributions and Automatic Rollovers.

If the vested portion of the Account of a Participant who has a Separation from
Service does not exceed $5,000 ($3,500 for periods before January 1, 2003),
excluding Rollover Contributions, (“small dollar cashout”) on the date payment
of the distribution is processed, or on a determination date established by the
Plan Administrator in each calendar quarter thereafter, the Participant’s
Account shall be distributed in a lump sum “cashout distribution” to the
Participant as soon as administratively practical thereafter. Effective
March 28, 2005, in the event of a mandatory distribution greater than $1,000 in
accordance with the provisions of this Section 8.4, if the Participant or
Beneficiary does not elect to have such distribution paid directly to an
Eligible Retirement Plan specified



--------------------------------------------------------------------------------

Page 46

 

by the Participant in a direct rollover or to receive the distribution directly
in accordance with this Section 8.4 and Section 8.7, then the Plan Administrator
will pay the distribution in a direct rollover to an individual retirement plan
designated by the Plan Administrator. Pursuant to Q&A 9 of IRS Notice 2005-5,
the Plan may delay processing such mandatory distributions due to a lack of
sufficient administrative procedures for automatic rollovers, provided the
mandatory distributions are made on or before December 31, 2005.

 

8.5 Distribution Upon Death.

 

  (a) Death Before Distributions Commence. Except as otherwise provided in
paragraph (i) (optional deferral of distribution commencement), if a Participant
dies before distributions begin from his or her Account, 100% of the
Participant’s Account shall be paid to his or her Beneficiary in one lump sum
following notice to the Plan Administrator of the Participant’s death. For this
purpose, distributions are considered to begin no later than the Participant’s
Required Beginning Date.

 

  (i) Optional Deferral of Distribution Commencement. The Participant’s
Beneficiary may elect to defer receipt of the lump sum distribution until the
fifth-anniversary of the Participant’s death (subject to subparagraph
(A) (applicable rules), subparagraph (B) (surviving spouse rules), Section 8.4
(cashout rules) and the rules in Code § 401(a)(9).

 

  (A) Applicable Rules. Such deferral election must be made within 30 days of
when the Plan notifies the Beneficiary that he or she is recognized as a
Beneficiary (or such later time as the Plan Administrator shall prescribe). The
Beneficiary may revoke the deferral election at any time and elect in lieu
thereof to receive an immediate lump sum distribution of the balance in the
Participant’s Account.

 

  (B) Additional Deferral Option for Surviving Spouse. If the Surviving Spouse
is the sole Beneficiary, the Surviving Spouse may elect to defer distribution of
the lump sum distribution until the April 1st following the date the Participant
would have attained age 70 1/2. A Surviving Spouse who makes such a deferral
election shall be eligible to revoke such election at any time and in lieu
thereof receive a lump sum distribution of the balance of the Participant’s
Account.

 

  (C) Death of Surviving Spouse Before Distributions Begin. If the Participant’s
Surviving Spouse is the Participant’s sole Beneficiary and the Surviving Spouse
dies after the Participant but before distributions begin to either the
Participant or the Surviving Spouse, the fifth-anniversary election will apply
as if the Surviving Spouse were the Participant. For this purpose, distributions
are considered to begin on the date distributions are required to begin



--------------------------------------------------------------------------------

Page 47

 

to the Surviving Spouse under paragraph (B) (which allows the Surviving Spouse
to defer until the Participant would have attained age 70 1/2).

 

  (b) Death After Distributions Commence. If a Participant dies after
distribution of his or her Account has commenced in the form of installment
payments (i.e., pursuant to Section 8.6(d), Code section 401(a)(9)
distributions), the remaining portion of such Participant’s Account shall be
distributed to the Participant’s Beneficiary in a lump sum. Payment of this lump
sum cannot be deferred.

 

  (c) Proof of Death. The Plan Administrator may require and rely upon such
proof of death and such evidence of the right of any Beneficiary or other person
to receive the value of a deceased Participant’s Account as the Plan
Administrator may deem proper and its determination of death and of the right of
that Beneficiary or other person to receive payment shall be conclusive.

 

  (d) Cashout Distributions and Automatic Rollovers. Rules similar to the rules
in Section 8.4 (Cashout Distributions and Automatic Rollovers) shall apply in
the case of any Beneficiary of a deceased Participant for whom the vested
portion of the Participant’s Account does not exceed the small dollar cashout
amount described in such Section, pursuant to rules established by the Plan
Administrator for this purpose.

 

  (e) Definitions. For purposes of this Section 8.5, the definitions of
Distribution Calendar Year, Life Expectancy, Participant’s Account Balance, and
Required Beginning Date in Section 8.6(d) apply.

 

8.6 Commencement of Payments.

 

  (a) General Time of Commencement. Subject to the remaining provisions of this
Section, following a Participant’s Separation from Service, the distribution of
the Participant’s Account shall commence as soon as practicable after the
earlier of:

 

  (i) The receipt of a distribution request from the Participant (or his or her
Beneficiary, in the case of a distribution at death) that meets all the
requirements applied by the Plan Administrator (including any requirement for
Participant consent applicable under subsection (b)); or

 

  (ii) In the case of a distribution that is made pursuant to the cashout rules
of Section 8.4, as soon as practicable following the Participant’s Separation
from Service or the applicable quarterly review date applicable thereunder.

Participants may request a distribution by contacting the Participant Response
System and submitting a request that complies with guidelines established by the
Plan Administrator. If a Participant has a Separation from Service and again
becomes an Associate prior to the date the distribution is deemed to be
processed by the Plan’s current recordkeeper, the Participant shall not receive
a distribution.



--------------------------------------------------------------------------------

Page 48

 

  (b) Participant Consent.

 

  (i) Participant consent is a pre-condition for commencing distributions unless
the distribution is made: (A) pursuant to the cashout rules of Section 8.4,
(B) in connection with a Participant’s death, or (C) pursuant to the Code
§ 401(a)(9) requirements of subsection (d) below

 

  (ii) Except as provided in paragraph (iii) below, a Participant’s consent to
receive a distribution shall not be valid unless the Participant gives consent:
(A) after the Participant has received the notice required under Treas. Reg. §
1.411(a)-11(c), and (B) within a reasonable time before the effective date of
the commencement of the distribution as prescribed by such regulations. A
Participant’s consent shall be in writing or, if authorized by the Plan
Administrator, provided through an electronic medium that meets the requirements
of Treas. Reg. § 1.411(a)-11(f).

 

  (iii) Once a Participant or Beneficiary has made an appropriate distribution
request through the Participant Response System and the Plan Administrator has
received notice of the Participant’s death (if applicable), such distribution
may commence less than 30 days after the notice required under Treas. Reg. §
1.411(a)-11(c) is given, provided that: (A) the Plan Administrator clearly
informs the Participant that he or she has a right to a period of at least 30
days after receiving the notice to consider the decision of whether or not to
elect a distribution (and, if applicable, a particular distribution option), and
(B) the Participant, after receiving the notice, affirmatively elects a
distribution.

 

  (c) Code § 401(a)(14) Provisions: In the case of a Participant who has filed a
claim to commence benefits in accordance with applicable regulations under Code
§ 401(a)(14), including Treas. Reg. § 1.401(a)-14(a) thereof, distribution of
the Participant’s interest in the Plan shall commence no later than the 60th day
after the close of the latest of the following:

 

  (i) The Plan Year in which the Participant attains age 65,

 

  (ii) The Plan Year in which occurs the tenth anniversary of the date his
participation commenced, or

 

  (iii) The Plan Year in which occurs the Participant’s Separation from Service.

 

  (d) Code § 401(a)(9) Provisions.

 

  (i) General Rule. A Participant must begin receiving distributions from his or
her Account no later than the April 1st following the later of the calendar year
in which the Participant attains age 70 1/2 or has a Separation from Service.
Minimum required distributions will be determined under this subsection
(d) beginning with the first Distribution Calendar Year and up to and including
the Distribution Calendar Year that includes the Participant’s date of death.



--------------------------------------------------------------------------------

Page 49

 

  (ii) Exception for 5-Percent Owners. Notwithstanding paragraph (i) above, in
the case of a Participant who is a “5-percent owner” within the meaning of Code
§ 401(a)(9(C)(ii)(I), the Required Beginning Date is the April 1 following the
calendar year in which the Participant attains age 70 1/2.

 

  (iii) Suspension of In-Service Distributions That Commenced Pre-1997. In the
event a Participant is receiving payments while in service with the Company’s
Controlled Group because distributions commenced in accordance with the pre-1997
provisions of Code § 401(a)(9), other than a 5-Percent Owner described in
paragraph (ii) above, the Participant may elect to suspend payments while he or
she remains in service in accordance with such uniform rules as the Plan
Administrator shall adopt.

 

  (iv) Minimum Required Distributions. Effective January 1, 2003, if a
Participant who has attained age 70 1/2 elects to commence receipt of his or her
Account in periodic installments, the Plan Administrator shall direct the
Trustee to distribute to the Participant the lesser of:

 

  (A) The quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Treasury
Regulation § 1.401(a)(9)-9, using the Participant’s age as of the Participant’s
birthday in the Distribution Calendar Year; or

 

  (B) If the Participant’s sole designated Beneficiary for the Distribution
Calendar Year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Treasury Regulation § 1.401(a)(9)-9, using the Participant’s and
Spouse’s attained ages as of the Participant’s and Spouse’s birthdays in the
Distribution Calendar Year.

Effective before January 1, 2003, the calculation of the minimum required
distributions shall be determined pursuant to applicable Internal Revenue
Service proposed regulations.

 

  (v) Applicable IRS Regulations.

 

  (A) Post-2002 Calculations. With respect to Participant distributions under
the Plan calculated after December 31, 2002 (regardless of the calendar year to
which the distribution applies), the Plan will apply the minimum distribution
requirements of Code § 401(a)(9) in accordance with the final regulations under
Code § 401(a)(9) issued in 2002, notwithstanding any provision of the Plan to
the contrary.



--------------------------------------------------------------------------------

Page 50

 

  (B) 2002 Calculations. With respect to Participant distributions under the
Plan calculated in the 2002 Plan Year (regardless of the calendar year to which
the distribution applies), the Plan will apply the minimum distribution
requirements of Code § 401(a)(9) in accordance with the regulations under Code
§ 401(a)(9) that were proposed on January 17, 2001, notwithstanding any
provision of the Plan to the contrary.

 

  (C) Pre-2002 Calculations. With respect to Participant distributions under the
Plan calculated before January 1, 2002, (regardless of the calendar year to
which the distribution applies), the Plan will apply the minimum distribution
requirements of Code § 401(a)(9) in accordance with the proposed regulations
under Code § 401(a)(9) as indicated in Section 8.6(d)(iv) (applicable IRS
regulations), notwithstanding any provision of the Plan to the contrary.

 

  (vi) Definitions. The following definitions apply for purposes of this
Section 8.6.

 

  (A) Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 8.5(a) (death before distributions commence)
above. The required minimum distribution for the participant’s first
Distribution Calendar Year will be made on or before the Participant’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant’s Required Beginning Date occurs, will be
made on or before December 31 of that Distribution Calendar Year.

 

  (B) Life Expectancy. Life expectancy as computed by use of the Single Life
Table in Treasury regulation § 1.401(a)(9)-9, or for periods before January 1,
2003, in accordance with the applicable guidance under Code § 401(a)(9) as
indicated in Section 8.6(d)(iv) (applicable IRS regulations), notwithstanding
any provision of the Plan to the contrary.

 

  (C) Participant’s Account Balance. The Account balance as of the last
valuation date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the valuation



--------------------------------------------------------------------------------

Page 51

 

calendar year after the valuation date and decreased by distributions made in
the valuation calendar year after the valuation date. The Participant’s Account
Balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
Distribution Calendar Year if distributed or transferred in the valuation
calendar year.

 

  (D) Required Beginning Date. The date specified in Section 8.6(d)(i) and
(ii) of the Plan.

 

8.7 Direct Rollovers.

A Participant (or an alternate payee or a Beneficiary who is the Participant’s
Surviving Spouse) may elect to have any portion of a distribution from this Plan
that is an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan by submitting a request through the Participant Response System.

 

8.8 Qualified Domestic Relations Orders.

The Plan Administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order in accordance with the
requirements of Code § 414(p) and ERISA § 206(d) (“qualified domestic relations
order”).

 

  (a) Distributions.

 

  (i) An alternate payee under a qualified domestic relations order may receive
a distribution from this Plan prior to the date the Participant to whom the
order relates attains the earliest retirement age under the Plan, even if this
precedes the Participant’s Separation from Service.

 

  (ii) An alternate payee will be eligible for periodic installments under
Section 8.2 only to the extent the Participant would be eligible for such
installment payments by separating from service and receiving a payout on the
proposed distribution date selected by the alternate payee.

 

  (iii) For purposes of Section 8.6(d) (Code § 401(a)(9) provisions), an
alternate payee’s separate interest in the Plan shall be distributed beginning
not later than the Participant’s required beginning date and shall be paid out
based on the life expectancy of the alternate payee.

 

  (b) Investment Elections. Under rules to be adopted by the Plan Administrator
from time to time, amounts credited to an Account maintained on behalf of an
alternate payee under a qualified domestic relations order shall be initially
invested pursuant to the Participant’s Investment Election. Thereafter, the
alternate payee may change such Investment Election by contacting the
Participant Response System.



--------------------------------------------------------------------------------

Page 52

 

  (c) Cashout Distributions and Automatic Rollovers. Rules similar to the rules
in Section 8.4 (Cashout Distributions and Automatic Rollovers) shall apply in
the case of any alternate payee for whom the vested portion of the Participant’s
Account does not exceed the small dollar cashout amount described in such
Section, pursuant to rules established by the Plan Administrator for this
purpose.

 

8.9 Beneficiary Designation.

 

  (a) A Participant may from time to time designate a Beneficiary to receive the
value of his or her Account following the Participant’s death by properly
completing a Beneficiary Designation Form and filing it with the Plan
Administrator pursuant to any applicable rules of the Plan Administrator. When a
Participant (or Beneficiary, if applicable) properly completes and files a
Beneficiary Designation Form, such Beneficiary Designation Form shall supersede
any previously-filed Beneficiary Designation Forms of the Participant (or
Beneficiary, if applicable).

 

  (b) Notwithstanding subsection (a) above, if a Participant dies leaving a
Surviving Spouse before the complete distribution of his or her Account, the
Participant’s Beneficiary shall be the Participant’s Surviving Spouse, unless
such Surviving Spouse has consented to the designation of another Beneficiary in
a writing that acknowledges the effect of such consent and that is witnessed by
a notary public or Plan representative, or as otherwise provided by applicable
law and permitted by the Plan Administrator. The Surviving Spouse’s consent
shall not be required if:

 

  (i) The Plan Administrator is unable to locate the Participant’s Spouse;

 

  (ii) The Participant is legally separated or the spouse has abandoned the
Participant and the Participant has a court order to that effect; or

 

  (iii) Other circumstances exist under which the Secretary of the Treasury will
excuse the consent requirement.

If the Participant’s Spouse is legally incompetent to give consent, the Spouse’s
legal guardian may give consent (even if the Participant is the legal guardian).
Consent by a Spouse, or establishment that a Spouse’s consent cannot be
obtained, shall only be effective with respect to such individual Spouse.

 

  (c) Effective January 1, 1997, if a Participant does not have a Beneficiary or
if the Beneficiary predeceases the Participant, then the Participant shall be
deemed to have designated a Beneficiary or Beneficiaries in the following order
of priority, and the Plan Administrator shall direct the Trustee to pay benefits
under this Plan to such Beneficiary or Beneficiaries:

 

  (i) To the Participant’s surviving spouse;

 

  (ii) To the Participant’s surviving children in equal shares;

 

  (iii) To the Participant’s surviving parents in equal shares;



--------------------------------------------------------------------------------

Page 53

 

  (iv) To the Participant’s surviving siblings in equal shares;

 

  (v) To the Participant’s surviving nieces and nephews in equal shares; or

 

  (vi) To the Participant’s estate.

 

  (d) If the Beneficiary survives the Participant, but dies prior to the
complete distribution of the Participant’s Account, the Plan Administrator shall
direct the Trustee to pay the amounts remaining in the Participant’s Account to
the Beneficiary’s estate (unless the Plan Administrator establishes written
rules that allow a Beneficiary to name another Beneficiary, in which case
amounts remaining in the Participant’s Account shall be paid to such Beneficiary
if so designated through a Beneficiary Designation Form).

 

  (e) If the Plan Administrator, after reasonable inquiry, is unable within one
year to determine whether or not any designated Beneficiary survived the event
that entitled him or her to receive a distribution of any benefit under the
Plan, the Plan Administrator shall conclusively presume that such Beneficiary
died prior to the date he or she was entitled to a distribution.

 

  (f) If the Participant designates more than one Beneficiary (whether such
individuals are primary Beneficiaries or contingent Beneficiaries), the
following rules shall apply regarding distributions:

 

  (i) If the Participant has designated one or more primary Beneficiaries and
one or more contingent Beneficiaries, no contingent Beneficiary shall be
entitled to any portion of a distribution if the Participant is survived by any
person designated as a primary Beneficiary.

 

  (ii) If the Participant has designated two primary Beneficiaries and only one
of the primary Beneficiaries survives the Participant, the surviving primary
Beneficiary shall be entitled to 100% of the Participant’s Account upon the
death of the Participant, regardless of whether any contingent Beneficiaries
have been designated.

 

  (iii) If the Participant designates three or more primary Beneficiaries, and
any of the primary Beneficiaries predecease the Participant, then upon the death
of the Participant:

 

  (A) In the case where the Beneficiary Designation Form used to designate the
Beneficiaries states that the surviving primary Beneficiaries shall share
equally in the portion of the Account that would have been allocated to the
deceased primary Beneficiary, then the Beneficiary Designation Form shall
govern, and

 

  (B) In all other cases, the deceased primary Beneficiary’s share of the
Participant’s Account shall be allocated to the surviving primary Beneficiaries
in a pro rata fashion based upon the allocations made



--------------------------------------------------------------------------------

Page 54

 

to the surviving primary Beneficiaries. For example, if primary Beneficiaries A,
B, and C have been allocated 60%, 20%, and 20% of the Participant’s Account,
respectively, and C predeceases the Participant, then A and B shall be entitled
to 75% and 25% of the Account, respectively.

If all primary Beneficiaries predecease the Participant and contingent
Beneficiaries have been designated, then the rules in paragraphs (ii) and
(iii) above shall apply with respect to allocating the Participant’s Account
among the contingent Beneficiaries.

 

8.10 Incompetent or Lost Distributee.

 

  (a) If the Plan Administrator determines that a Participant or Beneficiary
entitled to a distribution hereunder is unable to care for his or her affairs
because of illness or accident or because he or she is a minor, then, unless a
claim is made for the benefit by a duly appointed legal representative, the Plan
Administrator may direct that such distribution be paid to such distributee’s
spouse, child, parent or other blood relative, or to a person with whom such
distributee resides. Any such payment, when made, shall be a complete discharge
of the liabilities of the Plan therefore.

 

  (b) In the event that the Plan Administrator, after reasonable and diligent
effort, cannot locate any person to whom a payment or distribution is due under
the Plan, and no other distributee has become entitled to such distribution
pursuant to any provision of the Plan, the Participant’s Account in respect of
which such payment or distribution is to be made shall be forfeited six months
after the date in which such payment or distribution first becomes due or such
later date as the Plan Administrator prescribes (but in all events prior to the
time such Account would otherwise escheat under any applicable State law);
provided, however, that any Account so forfeited shall be reinstated, in
accordance with subsection (e) of this Section, if such person subsequently
makes a valid claim for such benefit.

 

  (c) The Plan Administrator shall be deemed to have made a reasonable and
diligent effort to locate a person if it has sent notification describing the
relative values of the optional forms of benefit available under the Plan
(including any right to defer such distribution) and the risk of forfeiture of
such benefit, or a small dollar cashout distribution under Section 8.4, by
certified or registered mail to the last known address of such person.

 

  (d) If a Participant or Beneficiary whose Account is forfeited pursuant to
subsection (b) of this Section makes a valid claim for benefits, the Plan
Administrator shall restore the Participant’s Account to the same dollar amount
as the dollar amount forfeited, unadjusted for any gains or losses occurring
subsequent to the date of the forfeiture. Such amounts shall be restored from
the amount of forfeitures that the Employer would have otherwise allocated to
Participants. To the extent the amount of available forfeitures is insufficient
to enable the Plan Administrator to make the required restoration, the Employer
must contribute, without regard to any requirement or condition of Articles XIII
through XVI, the additional amount necessary to enable the Plan Administrator to
make the required restoration.



--------------------------------------------------------------------------------

Page 55

 

  (e) Accounts restored under this Section 8.10 shall be distributed no later
than 60 days after the close of the Plan Year in which the Account is restored
(provided the Participant is not employed by the Company’s Controlled Group at
such time).



--------------------------------------------------------------------------------

Page 56

 

ARTICLE IX - INVESTMENT OF THE TRUST

 

9.1 Trust Agreement.

The assets of the Plan shall be held in the Trust by one or more Trustees
selected by the Company and pursuant to the terms of a Trust Agreement. The
Trust Agreement shall provide that:

 

  (a) Subject to Participants’ Investment Elections and the terms of the Plan,
the assets of the Trust shall be invested and reinvested in such investments as
either the Trustee or investment managers appointed by the Plan Administrator
deem advisable from time to time; and

 

  (b) The Plan Administrator has concurrent authority, exercisable at its sole
discretion, to direct the Trustee as to the sale or purchase of particular
assets.

 

9.2 Appointment of Investment Managers.

The Plan Administrator shall have authority to appoint investment managers to
manage all or a portion of the Trust. Any investment manager appointed by the
Plan Administrator shall be:

 

  (a) An investment adviser under the Investment Advisers Act of 1940;

 

  (b) A bank as defined in the Investment Advisors Act of 1940; or

 

  (c) An insurance company qualified to perform investment management services
under the laws of more than one State, and must acknowledge in writing that it
is a fiduciary with respect to the Plan.

 

9.3 Investment Manager Powers.

Subject to the Investment Elections made by Participants and to the terms of the
Plan and the investment management agreement, an investment manager shall have
the power to invest and reinvest the Trust assets (including the authority to
acquire and dispose of Plan assets) for which it has been given discretionary
authority, as it deems advisable.

 

9.4 Power to Direct Investments.

The Company retains no authority or responsibility over the management,
acquisition or disposition of Plan assets except with respect to the Company’s
power to select, retain and replace Trustees.

 

9.5 Exclusive Benefit Rule.

Except as otherwise provided in the Plan, no part of the corpus or income of the
funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of



--------------------------------------------------------------------------------

Page 57

 

Participants and other persons entitled to benefits under the Plan. No person
shall have any interest in or right to any part of the assets held under the
Plan, or any right in, or to, any part of the assets held under the Plan, except
to the extent expressly provided by the Plan.



--------------------------------------------------------------------------------

Page 58

 

ARTICLE X - PLAN ADMINISTRATION

 

10.1 Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration.

The Fiduciaries shall have only those specific powers, duties, responsibilities,
and obligations as are specifically given them under this Plan or the Trust
Agreement.

 

  (a) Plan Administrator. The Plan Administrator shall have the sole
responsibility for the administration of the Plan, which responsibility is
specifically described in this Plan and the Trust Agreement, except where an
agent is appointed to perform administrative duties as specifically agreed to by
the Plan Administrator and the agent.

 

  (b) Trustee. Subject to Article IX, the Trustee shall have the sole
responsibility for the administration of the Trust and the management of the
assets held under the Trust as specifically provided in the Trust Agreement. The
Trustee shall be relieved of its responsibility for the management of assets
held under the Trust in the following situations:

 

  (i) In the case of the Williams-Sonoma, Inc. Stock Fund (see Section 4.4);

 

  (ii) In the case of those assets for which an investment manager has been
appointed pursuant to Sections 9.2 (Appointment of Investment Managers) and 9.3
(Investment Manager Powers); and

 

  (iii) To the extent provided in the Trust Agreement.

 

  (c) Each Fiduciary warrants that any direction given, information furnished,
or action taken by it shall be in accordance with the provisions of the Plan or
the Trust Agreement, as the case may be, authorizing or providing for such
direction, information or action. Furthermore, each Fiduciary may rely upon any
direction, information or action of another Fiduciary as being proper under this
Plan or the Trust, and is not required under this Plan or the Trust Agreement to
inquire into the propriety of any direction, information or action. It is
intended under this Plan and the Trust Agreement that each Fiduciary shall be
responsible for the proper exercise of its own powers, duties, responsibilities
and obligations under this Plan and the Trust Agreement and shall not be
responsible for any act or failure to act of another Fiduciary. No Fiduciary
guarantees the Trust in any manner against investment loss or depreciation in
asset value.

 

10.2 Administration.

The Plan shall be administered by the Plan Administrator which may appoint or
employ individuals to assist in the administration of the Plan and which may
appoint or employ any other agents it deems advisable, including legal counsel,
actuaries and auditors to serve at the Plan Administrator’s direction. All usual
and reasonable expenses of maintaining, operating and administering the Plan and
the Trust, including the expenses



--------------------------------------------------------------------------------

Page 59

 

of the Plan Administrator and the Trustee (and their agents), shall be paid from
the Trust (whether directly or by reimbursement to the Company or the Employer),
except to the extent the Company or the Employer pays such expenses and a final
decision is made not to request reimbursement from the Trust, as determined by
the Plan Administrator.

 

10.3 Claims Procedure.

 

  (a) Discretionary Authority. The Plan Administrator, or a party designated by
the Plan Administrator, shall have the exclusive discretionary authority to
construe and to interpret the Plan, to decide all questions of eligibility for
benefits and to determine the amount of such benefits, and its decisions on such
matters are final and conclusive. As a result, benefits under this Plan will be
paid only if the Plan Administrator decides in its discretion that the
Participant (or other claimant) is entitled to them. The Plan Administrator’s
discretionary authority is intended to be absolute, and in any case where the
extent of this discretion is in question, the Plan Administrator is to be
accorded the maximum discretion possible. Any exercise of this discretionary
authority shall be reviewed by a court under the arbitrary and capricious
standard (i.e., the abuse of discretion standard).

 

  (b) General Claims Procedures. If, pursuant to the discretionary authority
provided for above, an assertion of any right to a benefit by or on behalf of a
Participant or Beneficiary is wholly or partially denied, the Plan
Administrator, or a party designated by the Plan Administrator, will provide
such claimant the claims review process described in this subsection. The Plan
Administrator has the discretionary right to modify the claims process described
in this Section in any manner so long as the claims review process, as modified,
includes the steps described below:

 

  (i) Within a 90-day response period following the receipt of the claim by the
Plan Administrator, the Plan Administrator will provide a comprehensible notice
setting forth:

 

  (A) The specific reason or reasons for the denial;

 

  (B) Specific reference to pertinent Plan provisions on which the denial is
based;

 

  (C) A description of any additional material or information necessary for the
claimant to submit to perfect the claim and an explanation of why such material
or information is necessary; and

 

  (D) A description of the claims review process (including the time limits
applicable to such process and a statement of the claimant’s right to bring a
civil action under ERISA following a further denial on review).

If the Plan Administrator determines that special circumstances require an
extension of time for processing the claim, it may extend the response



--------------------------------------------------------------------------------

Page 60

 

period from 90 to 180 days. If this occurs, the Plan Administrator will notify
the claimant before the end of the initial 90-day period, indicating the special
circumstances requiring the extension and the date by which the Plan
Administrator expects to make the final decision.

 

  (ii) If the claim is denied in whole or in part, further review of a claim is
available upon request by the claimant to the Plan Administrator made in writing
or such other form as is acceptable to the Plan Administrator within 60 days
after the claimant receives the denial of the claim. Upon review, the Plan
Administrator shall provide the claimant a full and fair review of the claim,
including the opportunity to submit to the Plan Administrator comments,
documents, records and other information relevant to the claim and the Plan
Administrator’s review shall take into account such comments, documents, records
and information regardless of whether it was submitted or considered at the
initial determination.

 

  (iii) The rules in (A) below shall apply if the Plan Administrator is a
committee that holds regularly scheduled meetings at least quarterly. The rules
in (B) below shall apply in all other cases.

 

  (A) If the Plan Administrator is a committee that holds regularly scheduled
meetings at least quarterly, the decision on review shall be made by the Plan
Administrator at its next regularly scheduled meeting after the appeal is
received. However, if the Plan Administrator receives the appeal within 30 days
preceding its next regularly scheduled meeting, the Plan Administrator will make
the benefit determination on appeal by its second regularly scheduled meeting
after the appeal is received (or if circumstances require additional time, then
by its third regularly scheduled meeting, in which case the Plan Administrator
will send the claimant a written notice before the beginning of the extension
informing the claimant of the special circumstances requiring the extension of
time and the date as of which the benefit determination will be made). The Plan
Administrator will notify the claimant of the benefit determination as soon as
possible, but not later than 5 days after the benefit determination is made.

 

  (B) If the Plan Administrator is not a committee that holds regularly
scheduled meetings at least quarterly, the decision on review shall be made
within 60 days after receipt of the request for review by the Plan
Administrator, unless circumstances warrant an extension of time not to exceed
an additional 60 days. If this occurs, notice of the extension will be furnished
to the claimant before the end of the initial 60-day period, indicating the
special circumstances requiring the extension and the date by which the Plan
Administrator expects to make the final decision.



--------------------------------------------------------------------------------

Page 61

 

  (iv) The final decision will be prepared in a manner calculated to be
understood by the claimant, and will include the specific reasons for the
decision with references to the specific Plan provisions on which the decision
is based.

 

  (v) Any notice or other notification that is required to be sent to a claimant
under this section may be sent pursuant to any method approved under Department
of Labor Regulation § 2520.104b-1 or other applicable guidance.

 

  (c) Procedure for Disability Claims Filed on or after January 1, 2002. For
claims filed on or after January 1, 2002 involving Disability due to alcohol,
drugs, or other substance abuse, the following special rules apply:

 

  (i) The Claims Coordinator will generally make a decision on the claim no
later than 45 days from the date the claim is received. Under special
circumstances, the Claims Coordinator may determine that additional time is
necessary to make a decision on the claim. If this is the case, the Claims
Coordinator will provide the claimant a written notice before the last day of
the initial 45-day period. The notice will inform the claimant of the special
circumstances requiring an extension of time and the date the Claims Coordinator
expects to make a decision, generally not later than 75 days from the date the
claim is received. The Claims Coordinator may decide that even additional time
is necessary to make a decision on the claim. If this is the case, the Claims
Coordinator will send the claimant a written notice before the last day of the
extended period informing the claimant of the special circumstances requiring
the additional extension of time and the date the Claims Coordinator expects to
make a decision (generally not more than an additional 30 days). In no event
will the Claims Coordinator make a decision on the claim later than 105 days
from the date the claim is received. If the Claims Coordinator requires an
extension of time to make a decision on the claim due to the claimant’s failure
to summit information necessary to decide the claim, the time period for making
a decision on the claim is tolled from the date the notice requesting additional
information is sent to the claimant until the date the claimant responds to that
request.

 

  (ii) If the claimant’s claim is denied, the notice denying the claim may
contain additional information than that listed above.

 

  (iii) If the claimant appeals a denial of the claim, the claimant must file
the appeal with the Plan Administrator within 180 days from the date the notice
denying the claim is sent to the claimant. If the claimant does not take that
action, the claimant loses the right to appeal the Claim’s Coordinator’s denial
of the claim. The Plan Administrator will issue a decision on the appeal no
later than 45 days from the date the appeal is received, unless special
circumstances require an extension of time. If an extension of time is required,
the Plan Administrator will provide the



--------------------------------------------------------------------------------

Page 62

 

claimant with written notice prior to the end of the 45-day period and the Plan
Administrator will issue a decision on the appeal no later than 90 days from the
date the appeal is received. If the Plan Administrator requires an extension of
time to make a decision on an appeal due to the claimant’s failure to submit
information necessary to decide the appeal, the time period for making a
decision on the appeal is tolled from the date the notice requesting additional
information is sent to the claimant until the date the claimant submits the
necessary information to the Plan Administrator.

 

  (iv) If the Plan Administrator denies the appeal, the notice may contain
additional information as well as the following statement: “You and the Plan may
have other alternative dispute resolution options, such as mediation. One way to
find out what may be available is to contact your local U.S. Department of Labor
Office and your State insurance regulatory agency.”

 

  (d) Procedures for Claims Filed Before January 1, 2002. For claims filed
before January 1, 2002, the procedures for filing claims with the Plan shall be
as described in subsection (b) above, except that the following special rules
shall apply:

 

  (i) The written notice sent to the claimant shall not be required to include a
statement of the claimant’s right to bring a civil action under ERISA following
a further denial on review.

 

  (ii) If a written notice is not sent by the Plan Administrator within the
applicable 90- or 60-day period (or 180- or 120-day period, if extended) denying
a claim, the claim will be considered to be deemed denied at the end of such
period.

 

  (iii) Upon further review of a claim initially denied, the Plan Administrator
is not required to consider comments, documents, records or other information
submitted by the claimant in support of the claimant’s claim, if such comments,
documents, records or other information was not submitted or considered at the
initial determination of the claim.

 

  (e) Review in Court. Any claim referenced in this Section that is reviewed by
a court, arbitrator, or any other tribunal shall be reviewed solely on the basis
of the record before the Plan Administrator. In addition, any such review shall
be conditioned on the claimants having fully exhausted all rights under this
Section.

 

  (f) Limitation on Actions. Effective for claims and actions filed on or after
January 1, 2004, any claim filed under Article VIII and any action filed in
state or federal court by or on behalf of a Participant or a Beneficiary for the
alleged wrongful denial of Plan benefits or for the alleged interference with
ERISA-protected rights must be brought within two years of the date the
Participant’s or Beneficiary’s cause of action first accrues. For purposes of
this subsection, a



--------------------------------------------------------------------------------

Page 63

 

cause of action with respect to a Participant’s benefits under the Plan shall be
deemed to accrue when the Participant has received the calculation of the
benefits that are the subject of the claim or legal action, except that in the
case of such an action in state or federal court, the Participant must also have
reached the earlier of: (i) his or her annuity starting date, or (ii) a date
identified to the Participant by the Plan Administrator on which payments shall
commence. For purposes of this subsection, a cause of action with respect to the
alleged interference with ERISA-protected rights shall be deemed to accrue when
the claimant has actual or constructive knowledge of the acts that are alleged
to interfere with ERISA-protected rights. Failure to bring any such claim or
cause of action within this two-year time frame shall preclude a Participant or
Beneficiary, or any representative of the Participant or Beneficiary, from
filing the claim or cause of action. Correspondence or other communications
following the mandatory appeals process described in Section 10.3(b) or
(c) shall have no effect on this two-year time frame.

 

10.4 Records and Reports.

The Plan Administrator shall exercise such authority and responsibility as it
deems appropriate in order to comply with ERISA and government regulations
issued thereunder relating to records of Participants’ service and benefits,
notifications to Participants; reports to, or registration with, the Internal
Revenue Service; reports to the Department of Labor; and such other documents
and reports as may be required by ERISA.

 

10.5 Administrative Powers and Duties.

The Plan Administrator shall have such powers and duties as may be necessary or
desirable to discharge its functions hereunder, including:

 

  (a) To exercise its discretionary authority to construe and interpret the
Plan, decide all questions of eligibility and determine the amount, manner and
time of payment of any benefits hereunder;

 

  (b) To prescribe procedures to be followed by Participants or Beneficiaries
filing applications for benefits;

 

  (c) To prepare and distribute, in such manner as the Plan Administrator
determines to be appropriate, information explaining the Plan;

 

  (d) To receive from Associates and agents and from Participants such
information as shall be necessary for the proper administration of the Plan;

 

  (e) To receive, review and keep on file (as it deems convenient or proper)
reports of the financial condition, and of the receipts and disbursements, of
the Trust from the Trustee;



--------------------------------------------------------------------------------

Page 64

 

  (f) To appoint or employ individuals or other parties to assist in the
administration of the Plan and any other agents it deems advisable, including
accountants, actuaries and legal counsel (which may be legal counsel for the
Company); and

 

  (g) To delegate to other persons or entities, or to designate or employ
persons to carry out any of the Plan Administrator’s fiduciary duties or
responsibilities or other functions under the Plan.

 

10.6 Rules and Decisions.

The Plan Administrator may adopt such rules and procedures as it deems
necessary, desirable, or appropriate. To the extent practicable and as of any
time, all rules and decisions of the Plan Administrator shall be uniformly and
consistently applied to Participants in the same circumstances. When making a
determination or calculation, the Plan Administrator shall be entitled to rely
upon information furnished by a Participant or beneficiary, the legal counsel of
the Plan Administrator, or the Trustee.

 

10.7 Procedures.

The Plan Administrator shall keep all necessary records and forward all
necessary communications to the Trustee. The Plan Administrator may adopt such
regulations as it deems desirable for the administration of the Plan.

 

10.8 Authorization of Benefit Distributions.

The Plan Administrator shall issue directions to the Trustee concerning all
benefits which are to be paid from the Trust pursuant to the provisions of the
Plan, and shall warrant that all such directions are in accordance with this
Plan.

 

10.9 Application and Forms for Distributions.

The Plan Administrator may require a Participant to complete and file with the
Plan Administrator an application for a distribution and all other forms (or
other methods for receiving information) approved by the Plan Administrator, and
to furnish all pertinent information requested by the Plan Administrator. The
Plan Administrator may rely upon all such information so furnished it, including
the Participant’s current mailing address, age and marital status.

 

10.10  Certain Operational Mistakes.

Notwithstanding anything to the contrary herein contained, if the Plan
Administrator discovers that a mistake has been made in crediting Employer
contributions or earnings to the Account of any Participant, the Plan
Administrator may consult with the Employer to determine if the Employer will
take remedial action and may take any other administrative action that it deems
necessary or appropriate to remedy such mistake.



--------------------------------------------------------------------------------

Page 65

 

ARTICLE XI - AMENDMENT AND TERMINATION

 

11.1 Amendment of the Plan.

The Company shall have the right in its discretion at any time by instrument in
writing, duly executed, to modify, alter or amend this Plan in whole or in part.
However, except as permissible under the Code and ERISA, no amendment shall:

 

  (a) Reduce the amounts in any Participant’s Account because of forfeiture or
reduce the vested right or interest to which any Participant or Beneficiary is
then entitled under this Plan;

 

  (b) Eliminate an optional form of benefit with respect to a Participant’s
Account as of the date of the amendment;

 

  (c) Cause or authorize any part of the Trust to revert or be refunded to the
Employer, or

 

  (d) Cause any assets of the Trust to be used for, or diverted to, purposes
other than for the exclusive benefit of Participants and their Beneficiaries
(other than such part as is required to pay taxes and expenses of
administration).

Notwithstanding any other provision of the Plan, the Company may make any
amendment, with or without retroactive effect, that: (i) the Company determines
necessary or desirable to comply with ERISA, the Code and other applicable laws
and regulation, including securing the full deduction for tax purposes of the
Employer contributions made hereunder, or (ii) is required by the Internal
Revenue Service as a pre-condition to the issuance of a favorable determination
that the Plan continues to be a qualified plan within the meaning of Code
section 401(a). A participating Employer shall not have the right to amend the
Plan. Notwithstanding any provision herein to the contrary, the Company may by
such amendment decrease or otherwise affect the rights of Participants hereunder
if, and to the extent, necessary to accomplish such purpose.

 

11.2 Right to Terminate the Plan or Discontinue Contributions.

The Company reserves the right to terminate the Plan, in whole or in part, or
completely discontinue contributions under the Plan for any reason, at any time.
Action taken by the Company to terminate the Plan or discontinue contributions
shall be in writing and shall be effective as of the date set forth in such
writing.

 

11.3 Effect of Termination or Discontinuance of Contributions.

As of the date of a complete termination of the Plan or the complete
discontinuance of contributions to the Plan, each Participant who is then an
Associate shall become 100% vested in his or her Account. Upon termination, all
Accounts shall be distributed to or for the benefit of the Participant or
continued in trust for his or her benefit, as the Plan Administrator shall
direct. After distribution of all Accounts under the Plan, any amounts remaining
in the suspense account established under Section 15.2(b) shall revert to the
Employer, as permitted by the Code.



--------------------------------------------------------------------------------

Page 66

 

11.4 Effect of a Partial Termination.

As of the date of a partial termination, each affected Participant who is then
an Associate shall become 100% vested in his or her Account and the Accounts of
Participants affected by the partial termination shall be distributed to or for
the benefit of such Participants or continued in trust for their benefit, as the
Plan Administrator shall direct.

 

11.5 Plan Merger.

The Company may not merge or consolidate the Plan with, or transfer any assets
or liabilities to, any other plan, unless each Participant would (if the Plan
then terminated) receive a benefit immediately after the merger, consolidation
or transfer, which is equal to or greater than the benefit he or she would have
been entitled to receive immediately before the merger, consolidation or
transfer if the Plan had then terminated.

 

11.6 Additional Participating Employers.

With the consent of the Plan Sponsor, any other corporation may become a
participating Employer under the Plan for the benefit of its Eligible
Associates, with such changes and variations in Plan terms as the Plan Sponsor
approves. Any such inclusion shall be contingent upon the Internal Revenue
Service not making a determination that it adversely affects the qualified
status of the Plan and Trust. A corporation that becomes a participating
Employer under the Plan shall compile and submit all information required by the
Plan Sponsor with reference to its Eligible Associates.

 

11.7 Withdrawal of a Participating Employer.

A participating Employer may withdraw from the Plan upon six month’s prior
written notice to the Plan Administrator (unless the Plan Administrator approves
a shorter notice period). If a participating Employer discontinues or suspends
contributions to the Plan upon behalf of its Associates or if a participating
Employer shall become insolvent or bankrupt, or be dissolved, such participating
Employer shall be deemed to have withdrawn from the Plan (unless otherwise
provided by the Plan Sponsor). If a participating Employer ceases to be a member
of the Company’s Controlled Group, such participating Employer shall only
continue to be a participating Employer to the extent expressly permitted by the
Plan Sponsor.



--------------------------------------------------------------------------------

Page 67

 

ARTICLE XII - MISCELLANEOUS PROVISIONS

 

12.1 Action by the Company.

Any action by the Company, including any amendment authorized to be made under
Section 11.1, shall be made in accordance with procedures authorized by the
Board from time to time. In addition, any person or persons authorized by the
Board may take action on behalf of the Company. Any action taken by any such
person or persons shall be effective provided it is executed in accordance with
the authorization of the Board.

 

12.2 No Right to Be Retained in Employment.

Nothing contained in this Plan shall give any Participant or Associate the right
to be retained in the employment of the Employer or affect the right of any
Employer to dismiss any Participant or Associate.

 

12.3 Rights to Trust Assets.

No Associate shall have any right to, or interest in, any assets of the Trust
Fund upon termination of his employment or otherwise, except as provided from
time to time under this Plan, and then only to the extent of the benefits
payable under the Plan to such Associate out of the assets of the Trust Fund.

 

12.4 Non-Alienation of Benefits.

 

  (a) In General. Except as provided in subsections (b) and (c) below, and to
the extent permitted by law, the right of any Participant or Beneficiary to any
benefit or to any payment hereunder shall not be subject in any manner to
anticipation, assignment, alienation, attachment, sale, transfer, pledge,
encumbrance, charge, garnishment, execution, levy or other legal, equitable, or
other process of any kind, either voluntary or involuntary, and any attempt to
anticipate, assign, alienate, attach, sell, transfer, pledge, encumber, charge,
garnish, execute, levy or otherwise dispose of any right to a benefit or payment
hereunder shall be void. The Trust shall not in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements or torts of any
person entitled to benefits hereunder.

 

  (b) Qualified Domestic Relations Orders. Notwithstanding subsection (a) above,
payment of Plan benefits shall be made in accordance with a “qualified domestic
relations order” under Section 8.8. Neither the Plan, the Company, an Employer,
the Plan Administrator nor the Trustee shall be liable in any manner to any
person, including any Participant or Beneficiary, for complying with a domestic
relations order that is considered a qualified domestic relations order.

 

  (c) Crimes and Fiduciary Violations. The nonalienation provisions set forth in
subsection (a) above shall not apply to any offset of a Participant’s benefits
under the Plan against an amount that the Participant is ordered or required to
pay to the Plan if such order or requirement to pay:



--------------------------------------------------------------------------------

Page 68

 

  (i) Arises under either (A) the Participant’s conviction of a crime involving
the Plan; (B) a civil judgment, consent order or decree entered by a court in an
action for violation of the fiduciary responsibility provisions of ERISA; or
(C) a settlement agreement between the Secretary of Labor (or the PBGC) and the
Participant in connection with a violation (or alleged violation) of the
fiduciary responsibility provisions of ERISA by a fiduciary or any other person;

 

  (ii) Provides expressly for the offset of all or part of the amount ordered or
required to be paid to the Plan against the Participant’s benefits provided
under the Plan; and

 

  (iii) Meets the requirements set forth in Code § 401(a)(13)(c)(iii), in the
event the Participant has a spouse at the time at which the offset is to be
made.

 

12.5 Requirement to Provide Information to Plan Administrator.

Prior to the time any amount shall be distributed under the Plan, a Participant
or other person entitled to benefits must file with the Plan Administrator such
information as the Plan Administrator shall require to establish his or her
rights and benefits under the Plan

 

12.6 Source of Benefit Payments.

Benefits provided under the Plan shall be paid or provided for solely from the
Trust, and neither the Company, the Board, an Employer, the Plan Administrator,
the Trustee, or any investment manager shall assume any liability therefore. To
confirm the acquiescence of a Participant, his or her legal representative or
Beneficiary that such parties do not and have not assumed any liability, the
Trustee, the Company, the Board, an Employer and the Plan Administrator (or any
one or more of them) may require the Participant (or such Participant’s legal
representative or Beneficiary), as a condition precedent to payment of amounts
from the Plan, to execute a receipt and release therefore in such form as they
shall determine.

 

12.7 Indemnification.

Unless the Board shall determine otherwise, the Company shall indemnify, to the
full extent permitted by law, any employee of the Company acting in good faith
within the scope of his or her employment in carrying out the administration of
the Plan.

 

12.8 Construction.

The terms of this Plan shall be construed in accordance with this Section.

 

  (a) References: Singular references may include the plural, and plural
references may include the singular, unless the context clearly indicates to the
contrary.

 

  (b) Compounds of the Word “Here”: The words “herein”, “hereof”, “hereunder”
and other similar compounds of the word “here” shall mean and refer to the
entire Plan, not to any particular provision or section.



--------------------------------------------------------------------------------

Page 69

 

  (c) Examples: Whenever an example is provided or the text uses the term
“including” followed by a specific item or items, or there is a passage having
similar effect, such passages of the Plan shall be construed as if the phrase
“without limitation” followed such example or term (or otherwise applied to such
passage in a manner that avoids limits on its breadth of application).

 

  (d) Effect of Specific References: Specific references in the Plan to the Plan
Administrator’s discretion shall create no inference that the Plan
Administrator’s discretion in any other respect, or in connection with any other
provisions, is less complete or broad.

 

  (e) Subdivisions of the Plan Document: This Plan document is divided and
subdivided using the following progression: articles, sections, subsections,
paragraphs and subparagraphs. Articles are designated by capital roman numerals.
Sections are designated by Arabic numerals containing a decimal point.
Subsections are designated by lower-case letters in parentheses. Paragraphs are
designated by lower-case roman numerals. Subparagraphs are designated by
upper-case letters in parentheses. Any reference in a section to a subsection
(with no accompanying section reference) shall be read as a reference to the
subsection with the specified designation contained in that same section. A
similar reading shall apply with respect to paragraph references within a
subsection and subparagraph references within a paragraph.

 

  (f) Invalid Provisions: If any provision of this Plan is, or is hereafter
declared to be void, voidable, invalid or otherwise unlawful, the remainder of
the Plan shall not be affected thereby.

 

  (g) Interpreting Article XI: In all circumstances, the provisions of Article
XI shall be interpreted in the manner which imposes the least limitation on the
Company’s claimed right of amendment. In this regard, it is specifically
intended that any ambiguities in the Plan are to be resolved in the manner which
minimizes the limitation on any right of amendment that is claimed directly or
indirectly against one or more Associates or Participants. Notwithstanding any
other provision of the Plan, it is expressly permissible for the Company to
clarify the terms of this document, even retroactively, by an amendment
accomplishing a good faith correction of any typographical error or inadvertent
ambiguity or scrivener’s error.

 

12.9 Governing Law.

The Plan is intended to qualify under Code §§ 401(a) and 401(k) and to comply
with ERISA and shall be construed and interpreted in a manner consistent with
the requirements of these laws. The Plan and the rights of all persons under the
Plan shall be further construed and administered in accordance with the laws of
the State of California, in the event that ERISA does not preempt state law in a
particular circumstance.



--------------------------------------------------------------------------------

Page 70

 

ARTICLE XIII - LIMITATION ON PRE-TAX CONTRIBUTIONS

 

13.1 Treatment of Excess Deferrals.

 

  (a) If, during the Plan Year, the Plan Administrator determines that continued
contribution of Pre-tax Contributions for the Plan Year on behalf of an
Associate would exceed the annual dollar limitation in Section 3.2(b), the
Employer shall not make any additional Pre-tax Contributions with respect to
such Associate for the remainder of that Plan Year.

 

  (b) If, during the Plan Year, the Plan Administrator determines that Pre-tax
Contributions made on behalf of an Associate exceed the annual dollar limitation
in Section 3.2(b), the Plan Administrator shall distribute the amount of such
Excess Deferral, adjusted for allocable income and losses, no later than the
April 15th following the Plan Year in which such Excess Deferrals were made. If
the amount of such Excess Deferrals are not distributed within the time period
provided in the prior sentence, the amount of the Excess Deferrals shall be
treated as Annual Additions under Section 15.1(a).

 

  (c) The Plan Administrator shall reduce the amount of Excess Deferrals for a
Plan Year distributable to the Associate by the amount of Excess Contributions
if any, previously distributed to the Associate with respect to the Plan Year
for which such Excess Deferrals and Excess Contributions were made.

 

  (d) Excess Deferrals shall be adjusted for any income or loss for the taxable
year to which they relate, using either the method in Treasury Regulation
§ 1.402(g)-1(e)(5)(iii) or any other reasonable method for computing the income
or loss allocable to Excess Deferrals; provided such other reasonable method is
used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
or loss to Participants’ accounts. Income or loss allocable to the period
between the end of the taxable year and the date of distribution shall be
disregarded in determining income or loss.

 

13.2 Coordination With Other Arrangements In Which Earnings are Deferred.

If an Associate participates in another plan under which he or she makes
elective deferrals pursuant to a Code § 401(k) arrangement, salary reduction
contributions to a tax-sheltered annuity or elective deferrals under a
simplified employee pension, he or she may submit a request to the Plan
Administrator through the Participant Response System for Excess Deferrals made
to this Plan with respect to the calendar year that result from the elective
deferrals to the other plan. Any such claim must be submitted by the Associate
no later than the March 1st following the close of the particular calendar year
in which such elective deferrals were made and must specify the amount of the
Associate’s Pre-tax Contributions under this Plan which are Excess Deferrals. If
the Plan Administrator receives a timely claim, it shall distribute the Excess
Deferrals the Associate has assigned to this Plan (as adjusted for allocable
income or loss), in accordance with Section 13.1.



--------------------------------------------------------------------------------

Page 71

 

ARTICLE XIV - NONDISCRIMINATION RULES: ADP AND ACP TESTS

This Article sets forth the Actual Deferral Percentage (ADP) Test and Actual
Contribution Percentage (ACP) Test rules applicable to this Plan.

 

14.1 Definitions Applicable to the Nondiscrimination Rules.

For purposes of this Article XIV, the following terms when capitalized and used
in this Article XIV shall have the meaning ascribed to them in this
Section 14.1.

 

  (a) “Actual Contribution Percentage” means the ratio (expressed as a
percentage), of the Matching Contributions made on behalf of an Eligible
Associate for the Plan Year to the Eligible Associate’s Compensation for the
Plan Year.

 

  (b) “Actual Deferral Percentage” means the ratio (expressed as a percentage)
of Pre-tax Contributions made on behalf of an Eligible Associate for the Plan
Year to the Eligible Associate’s Compensation for the Plan Year. A Non-highly
Compensated Employee’s Actual Deferral Percentage does not include elective
deferrals made to this Plan or to any other Plan maintained by the Employer, to
the extent such Pre-tax Contributions exceed the limitation on Pre-tax
Contributions set forth in Section 3.2(b) (annual limitation on Pre-tax
Contributions); however, a IRS Highly Compensated Employee’s Actual Deferral
Percentage does include any such elective deferrals.

 

  (c) “Average Actual Deferral Percentage” means, for any group of Eligible
Associates who are Participants or eligible to be Participants, the average
(expressed as a percentage) of the Actual Deferral Percentages for each of the
Eligible Associates in that group, including those for whom no Pre-tax
Contributions were made. If the Plan Administrator elects to: (i) calculate the
Average Actual Deferral Percentage for Associates who have not met the minimum
age and service requirements of Code § 410(a)(1)(A) separately for coverage
pursuant to Code § 410(b)(4)(B), and (ii) exclude from the Average Actual
Deferral Percentage calculation all Non-highly Compensated Employees who have
not met such minimum age and service requirements pursuant to Code §
401(k)(3)(F), the Plan is not required to use the same method for crediting
service (e.g., elapsed time or actual counting of hours) for both of these
tests.

 

  (d) “Average Actual Contribution Percentage” means, for any group of Eligible
Associates who are Participants or eligible to be Participants, the average
(expressed as a percentage) of the Actual Contribution Percentages for each of
the Eligible Associates in that group, including those for whom no Matching
Contributions were made.

 

  (e) “Excess Aggregate Contributions” means the amount of Matching
Contributions made on behalf of a IRS Highly Compensated Employee in excess of
the Actual Contribution Percentage Test limits set forth in Section 14.7.



--------------------------------------------------------------------------------

Page 72

 

  (f) “QNECs” means contributions made by the Employer to the Plan: (a) in which
a Participant is 100% vested as of the date they are allocated, (b) which may
not be distributed to a Participant except on account of the Participant’s
Retirement, death, Disability or Separation from Service, (c) are not Pre-Tax
Contributions, and (d) which the Employer chooses to treat as Pre-tax
Contributions in accordance with Section 14.6 (except that they are not
available for distribution on account of hardship under Section 6.2). “QNEC” is
an acronym for “qualified nonelective contributions” under Code §401(k).

 

14.2 Actual Deferral Percentage Test.

 

  (a) With respect to each Plan Year, the Average Actual Deferral Percentage for
Eligible Associates who are Participants or eligible to be Participants must
satisfy one of the following tests (i.e., current year testing is used):

 

  (i) The Average Actual Deferral Percentage for the Plan Year for IRS Highly
Compensated Employees who are Participants or eligible to be Participants for
the Plan Year shall not exceed the Average Actual Deferral Percentage for the
Plan Year being tested for Non-highly Compensated Employees who are Participants
or eligible to be Participants for the preceding Plan Year multiplied by 1.25;
or

 

  (ii) The Average Actual Deferral Percentage for the Plan Year for IRS Highly
Compensated Employees who are Participants or eligible to be Participants for
the Plan Year shall not exceed the Average Actual Deferral Percentage for the
Plan Year being tested for Non-highly Compensated Employees who are Participants
or eligible to be Participants for the Plan Year being tested multiplied by two;
provided that the Average Actual Deferral Percentage for such IRS Highly
Compensated Employees does not exceed the Average Actual Deferral Percentage for
such Non-highly Compensated Employees by more than two percentage points.

 

  (b) The Plan Administrator may elect to calculate the Average Actual Deferral
Percentage in subsection (a) pursuant to Code § 401(k)(3)(F) by excluding the
Non-highly Compensated Employees who have not met the minimum age and service
requirements of Code § 410(a)(1)(A).

 

  (c) The portion of the Plan that covers collectively bargained Associates
shall be tested separately under subsection (a) from the portion of the Plan
that covers other Associates, except that the Plan Administrator may elect to
test collectively bargained Associates: (i) separately by each collective
bargaining unit, (ii) by aggregating collective bargaining units into two or
more groups, on a basis that is reasonable and reasonably consistent from Plan
Year to Plan Year, or (iii) by a combination of these methods.

Notwithstanding the above, the Employer may elect to use the Average Actual
Deferral Percentage for Non-highly Compensated Employees for the preceding Plan
Year rather than the Plan Year being tested to the extent permitted under
applicable Treasury Regulations (see, e.g., Proposed Treasury Regulation
§ 1.401(k)-2(c)(ii)).



--------------------------------------------------------------------------------

Page 73

 

14.3 More Than One Employer-Sponsored Plan Subject to the ADP Test.

For purposes of this Article XIV, the Actual Deferral Percentage for any IRS
Highly Compensated Employee who is a Participant under two or more arrangements
described in Code § 401(k) sponsored by any employer within the Company’s
Controlled Group shall be determined as if all such arrangements (other than
arrangements that may not be aggregated under applicable regulations) were one
Code § 401(k) arrangement. If the Code § 401(k) arrangements in which the IRS
Highly Compensated Employee participates have different plan years, the
aggregate Actual Deferral Percentage shall be determined by counting the
deferrals made to such arrangements in the plan years ending in the same
calendar year.

 

14.4 Recharacterization of Pre-tax Contributions.

If Excess Contributions have been made on behalf of a IRS Highly Compensated
Employee for the Plan Year, the Plan Administrator may recharacterize the Excess
Contributions as after-tax contributions (or voluntary contributions under
another qualified plan if such plan has the same plan year), provided such
recharacterization occurs within 2 1/2 months of the Plan Year being tested. All
such recharacterized Excess Contributions shall be subject to the same
requirements and limitations that apply to Pre-tax Contributions hereunder, in
accordance with the rules set forth in Treasury Regulation
§ 1.401(k)-1(f)(3)(ii), including all distribution limitations, vesting
requirements, funding requirements, contribution limitations and top heavy
rules. The Plan Administrator may not include Pre-tax Contributions (or other
elective deferrals) in the Actual Contribution Percentage test, unless the Plan
which includes the Pre-tax Contributions (or other elective deferrals) satisfies
the Actual Deferral Percentage test both with and without the recharacterized
Excess Deferrals included in the Actual Contribution Percentage test.

 

14.5 Treatment of Excess Contributions.

 

  (a) Excess Contributions (adjusted for allocable income or loss) which are not
recharacterized in accordance with Section 14.4 shall be distributed to the
appropriate IRS Highly Compensated Employee no later than 12 months after the
close of the Plan Year in which such Excess Contribution arose. To the extent
deemed administratively possible and otherwise advisable by the Plan
Administrator, Excess Contributions shall be distributed within 2 1/2 months
after the close of the Plan Year in which such Excess Contributions arose, so as
to avoid the imposition of an excise tax.

 

  (b) Excess Contributions shall be adjusted for any income or loss for the
taxable year to which they relate, using either the method in Treasury
Regulation § 1.401(k)-1(f)(4)(ii)(C) or any other reasonable method for
computing the income or loss allocable to Excess Contributions; provided such
other reasonable method is used consistently for all Participants and for all
corrective distributions under the Plan for the Plan Year, and is used by the
Plan for allocating income or



--------------------------------------------------------------------------------

Page 74

 

loss to Participants’ accounts. Income or loss allocable to the period between
the end of the taxable year and the date of distribution shall be disregarded in
determining income or loss.

 

  (c) In calculating the amount of Excess Contributions to be distributed, such
amount shall be determined by calculating the amount of Pre-tax Contributions
that would have to be distributed in order for the Plan to pass the Actual
Deferral Percentage test if, hypothetically, Pre-tax Contributions were
distributed to IRS Highly Compensated Employees in order of the Actual Deferral
Percentages beginning with the highest of such percentages. However, after such
amount has been determined, Excess Contributions shall in fact be distributed to
IRS Highly Compensated Employees on the basis of the dollar amount of Pre-tax
Contributions by, or on behalf of, each of such IRS Highly Compensated Employee
in order of the dollar amount of Pre-tax Contributions for each such IRS Highly
Compensated Employee, beginning with the highest of such dollar amounts.

 

14.6 QNECs.

For each Plan Year, the Plan Administrator may in its sole discretion direct the
Employer to contribute QNECs to the Plan for the benefit of Participants who are
Non-highly Compensated Employee. It is not anticipated that QNECs will be made
on a recurring basis. At the election of the Plan Administrator, QNECs may be
treated as Pre-tax Contributions or Matching Contributions for the purposes of,
and in accordance with, the Actual Deferral Percentage and Actual Contribution
Percentage tests set forth in Article XIV. The Plan Administrator may determine
the Actual Deferral Percentages of Eligible Associates by taking into account
QNECs and may determine the Actual Contribution Percentages of Eligible
Associates by taking into account QNECs (other than QNECs used in the Actual
Deferral Percentage test) made to this Plan or to any other qualified Plan
maintained by the Employer provided that each of the following requirements are
met:

 

  (a) The amount of contributions made by the Employer to the Plan that are not
Pre-tax Contributions, including those QNECs treated as Pre-tax Contributions
for purposes of the Actual Deferral Percentage Test, satisfies Code § 401(a)(4).

 

  (b) The amount of contributions made by the Employer to the Plan that are not
Pre-tax Contributions, including those QNECs treated as Pre-tax Contributions
for purposes of the Actual Deferral Percentage Test and those QNECs treated as
Matching Contributions for purposes of the Actual Contribution Test, satisfies
Code § 401(a)(4).

 

  (c) The QNECs are (i) allocated to the Prior 2005 Employee QNEC Account of
Eligible Associates who are Participants as of a date within the Plan Year;
(ii) not contingent upon the Eligible Associate’s continued participation in the
Plan subsequent to the date of the allocation; and (iii) made to the Trust no
later than the 12 month period immediately following the Plan Year to which such
contribution relates.



--------------------------------------------------------------------------------

Page 75

 

  (d) The Plan Administrator may not include in the Actual Deferral Percentage
test any QNECs under another qualified plan unless that plan has the same plan
year as this Plan.

 

  (e) If, pursuant to this Section, the Plan Administrator has elected to
include QNECs in calculating the Average Actual Deferral Percentage, the Plan
Administrator shall first treat Excess Contributions as attributable
proportionately to Pre-tax Contributions. If the total amount of a IRS Highly
Compensated Employee’s Excess Contributions for the Plan Year exceeds the
Associate’s Pre-tax Contributions, if any, for the Plan Year, the Plan
Administrator shall next treat the remaining portion of his or her Excess
Contributions as attributable to QNECs, if any.

 

  (f) The Plan Administrator shall reduce the amount of Excess Contributions for
a Plan Year distributable to a IRS Highly Compensated Employee by the amount of
Excess Deferrals if any, previously distributed to that Associate for the
Associate’s taxable year ending in that Plan Year.

 

14.7 Actual Contribution Percentage Test.

 

  (a) With respect to each Plan Year, the Average Actual Contribution Percentage
for Eligible Associates who are Participants or eligible to be Participants must
satisfy one of the following tests:

 

  (i) The Average Actual Contribution Percentage for the Plan Year for IRS
Highly Compensated Employees who are Participants or eligible to be Participants
for the Plan Year shall not exceed the Average Actual Contribution Percentage
for the Plan Year being tested for Non-highly Compensated Employees who are
Participants or eligible to be Participants for the Plan Year being tested
multiplied by 1.25; or

 

  (ii) The Average Actual Contribution Percentage for the Plan Year for IRS
Highly Compensated Employees who are Participants or eligible to be Participants
for the Plan Year shall not exceed the Average Actual Contribution Percentage
for the Plan Year being tested for Non-highly Compensated Employees who are
Participants or eligible to be Participants for the Plan Year being tested
multiplied by two; provided that the Average Actual Contribution Percentage for
such IRS Highly Compensated Employees does not exceed the Average Actual
Deferral Percentage for such Non-highly Compensated Employees by more than two
percentage points.

 

  (b) For Plan Years beginning after December 31, 1998, the Plan Administrator
may elect to calculate the Average Actual Contribution Percentage in subsection
(a) pursuant to Code § 401(m)(5)(C) by excluding the Non-highly Compensated
Employees who have not met the minimum age and service requirements of Code
§ 410(a)(1)(A).



--------------------------------------------------------------------------------

Page 76

 

  (c) The portion of the Plan that covers collectively bargained Associates
shall be tested separately under subsection (a) from the portion of the Plan
that covers other Associates, except that the Plan Administrator may elect to
test collectively bargained Associates – (i) separately by each collective
bargaining unit, (ii) by aggregating collective bargaining units into two or
more groups on a basis that is reasonable and reasonably consistent from Plan
Year to Plan Year, or (iii) by a combination of these methods.

Notwithstanding the foregoing, the Employer may elect to use the Average Actual
Contribution Percentage for Non-highly Compensated Employees for the preceding
Plan Year rather than the Plan Year being tested to the extent permitted under
applicable Treasury Regulations (see, e.g., Proposed Treasury Regulation
§ 1.401(k)-2(c)(ii)).

 

14.8 More Than One Plan Subject to the Actual Contribution Test.

For purposes of this Article XIV, the Actual Contribution Percentage for any IRS
Highly Compensated Employee who is a Participant under two or more arrangements
sponsored by any employer within the Company’s Controlled Group to which
matching contributions (other than qualified matching contributions) or
Associate contributions are made shall be determined as if all such arrangements
(other than arrangements that may not be aggregated under applicable
regulations) were one such arrangement. If the arrangements in which such IRS
Highly Compensated Employee participates have different plan years, the
aggregate Actual Contribution Percentage shall be determined by counting the
matching contributions and Associate contributions made to such arrangements in
the plan years ending in the same calendar year.

 

14.9 Required Plan Aggregation for Purposes of the ADP and ACP Test.

If the Employer treats two or more plans as a unit for coverage or
nondiscrimination purposes, the Employer must combine the Code § 401(k)
arrangements for purposes of determining whether each such arrangement satisfies
the Actual Deferral Percentage test and must combine the arrangements under
which matching contributions or employee contributions are made; provided,
however, that aggregation shall not be required with respect to arrangements
within plans with different plan years; and provided, further, that an employee
stock ownership plan (or the employee stock ownership plan portion of a plan)
shall not be aggregated with a non-employee stock ownership plan (or
non-employee stock ownership plan portion of a plan).

 

14.10  Required Plan Disaggregation for Purposes of the ADP and ACP Test.

If the Employer operates qualified separate lines of business under Code
§ 414(r), then to the extent required by law the Employer will disaggregate the
Code § 401(k) arrangements for each separate line of business for purposes of
determining whether each such arrangement satisfies the Actual Deferral
Percentage Test and will disaggregate the arrangements under which matching
contributions or employee contributions are made with respect to each such
separate line of business.



--------------------------------------------------------------------------------

Page 77

 

14.11  Treatment of Excess Aggregate Contributions.

 

  (a) Excess Aggregate Contributions plus any income and minus any loss
allocable thereto, which are not recharacterized in accordance with Section 14.4
shall be distributed to the appropriate IRS Highly Compensated Employee no later
than 12 months after the close of the Plan Year in which such Excess Aggregate
Contribution arose. To the extent administratively possible, Excess Aggregate
Contributions shall be distributed within 2 1/2 months after the close of the
Plan Year in which such Excess Contributions arose, so as to avoid an excise
tax.

 

  (b) Excess Aggregate Contributions shall be adjusted for any income or loss
for the taxable year to which they relate, using either the method in Treasury
Regulation § 1.401(m)-1(e)(3)(ii)(C) or any other reasonable method for
computing the income or loss allocable to Excess Aggregate Contributions;
provided such other reasonable method is used consistently for all Participants
and for all corrective distributions under the Plan for the Plan Year, and is
used by the Plan for allocating income or loss to Participants’ accounts. Income
or loss allocable to the period between the end of the taxable year and the date
of distribution shall be disregarded in determining income or loss.

 

  (c) In calculating the amount of Excess Aggregate Contributions to be
distributed, such amount shall be determined by calculating the amount of
Matching Contributions that would have to be distributed in order for the Plan
to pass the Actual Contribution Percentage test if, hypothetically, Matching
Contributions were distributed to IRS Highly Compensated Employees in order of
the Actual Contribution Percentages beginning with the highest of such
percentages. However, after such amount has been determined, Excess Aggregate
Contributions shall in fact be distributed to IRS Highly Compensated Employees
on the basis of the amount of Matching Contributions by, or on behalf of, each
of such IRS Highly Compensated Employee in order of the amount of Matching
Contributions for each such IRS Highly Compensated Employee, beginning with the
highest of such amounts.

 

  (d) The Plan Administrator shall treat a IRS Highly Compensated Employee’s
allocable share of Excess Aggregate Contributions in the following priority:
(i) first, as Matching Contributions allocable to Excess Contributions
determined under the Actual Deferral Percentage test; (ii) then, on a pro rata
basis, as Matching Contributions and as the Pre-tax Contributions relating to
those Matching Contributions which the Plan Administrator has included in the
Actual Contribution Percentage test, if any; and (iii) last, as QNECs used in
the Actual Contribution Percentage test.

 

  (e) To the extent the IRS Highly Compensated Employee’s Excess Aggregate
Contributions are attributable to Matching Contributions, with respect to which
the IRS Highly Compensated Employee is not 100% vested, the Plan Administrator
shall distribute only the vested portion and forfeit the nonvested portion. The
vested portion of the IRS Highly Compensated Employee’s Excess Aggregate
Contributions attributable to Matching Contributions is the total



--------------------------------------------------------------------------------

Page 78

 

amount of such Excess Aggregate Contributions (as adjusted for allocable income
or loss) multiplied by his or her vested percentage (determined as of the last
day of the Plan Year for which the Matching Contributions were made). The Plan
shall allocate forfeited Excess Aggregate Contributions to reduce Employer
Matching Contributions for the Plan Year in which such forfeiture occurs.

 

14.12  Pre-2002 Multiple Use Limitation.

Effective only for Plan Years before January 1, 2002, if both the Average Actual
Deferral Percentage of IRS Highly Compensated Employees exceeds 125% of the
Average Actual Deferral Percentage of Non-highly Compensated Employees pursuant
to Section 14.2 and the Average Actual Contribution Percentage of IRS Highly
Compensated Employees exceeds 125% of the Average Actual Contribution Percentage
of Non-highly Compensated Employees pursuant to Section 14.7, then the sum of
the Average Actual Deferral Percentage and the Average Actual Contribution
Percentage shall not exceed the greater of:

 

  (a) The sum of (i) 125% of the greater of the Average Actual Deferral
Percentage or the Average Actual Contribution Percentage for all Non-highly
Compensated Employees who are Participants or eligible to be Participants, and
(ii) the lesser of 200% of, or two percentage points plus, the lesser of the
Average Actual Deferral Percentage or the Average Actual Contribution Percentage
of the Non-highly Compensated Employees who are Participants or eligible to be
Participants; or

 

  (b) The sum of (i) 125% of the lesser of the Average Actual Deferral
Percentage or the Average Contribution Percentage for all Non-highly Compensated
Employees who are Participants or eligible to be Participants, and (ii) the
lesser of 200% of, or two percentage points plus, the greater of the Average
Actual Deferral Percentage or the Average Actual Contribution Percentage for
such Non-highly Compensated Employees.

For purposes of this Section 14.12, the Average Actual Deferral Percentage and
Average Actual Contribution Percentage for a Plan Year shall be the percentages
determined under Section 14.2 or 14.7, as applicable, for such year.

If, after applying the multiple use limitation of this Section, the Plan
Administrator determines the Plan has failed to satisfy the multiple use
limitation, the Plan Administrator shall correct the failure by distributing the
excess amount as Excess Aggregate Contributions under Section 14.11.



--------------------------------------------------------------------------------

Page 79

 

ARTICLE XV - CODE § 415 LIMITATION

 

15.1 Definitions Applicable to the Code § 415 Limitation.

The following terms when capitalized and used in this Article XV shall have the
meaning ascribed to them in this Section 15.1.

 

  (a) “Annual Additions” means the sum credited to a Participant for any
Limitation Year of (i) Employer contributions (but not including Age 50 Catch-up
Contributions under Section 3.2(d)), (ii) employee contributions,
(iii) forfeitures, (iv) amounts allocated to an individual medical account (as
defined in Code § 415(l)(2)), which is part of a pension or annuity plan
maintained by any 415 Affiliate and (v) amounts derived from contributions that
are attributable to post-retirement medical benefits allocated to the separate
account of a key employee (as defined in Code § 419A(d)(3)) under a welfare
benefit fund (as defined in Code § 419(e)) maintained by any 415 Affiliate. The
term Annual Additions shall not include Rollover Contributions made to the Plan
or amounts restored or repaid to the Plan in accordance with Code
§§ 411(a)(7)(B) and (C) and Article V of the Plan. Except to the extent provided
in the Code and Treasury Regulations, Annual Additions include Excess
Contributions regardless of whether the Plan distributes or forfeits such excess
amounts. Excess Deferrals are not Annual Additions unless distributed after the
April 15th following the Plan Year in which such Excess Deferrals were made.

 

  (b) “Defined Benefit Plan” means any plan of the type defined in Code § 414(j)
maintained by any 415 Affiliate which is described in Code § 415(k)(1).

 

  (c) “Defined Contribution Plan” means any plan maintained by any 415 Affiliate
of the type defined in Code § 414(i) or a hybrid plan as defined in Code
§ 414(k) to the extent that benefits payable under the plan are based upon the
individual account of the Participant.

 

  (d) “Excess Annual Additions” means Annual Additions that exceed the Code
§ 415 limitation on Annual Additions set forth in Article XV.

 

  (e) “415 Affiliate” means a member of the Company’s Controlled Group;
provided, however, that for purposes of determining whether a corporation is a
member of a “controlled group of corporations” (within the meaning of Code
§ 414(b) of which the Company is also a member) the phrase “more than 50
percent” shall be substituted for the phrase “at least 80 percent” wherever the
latter phrase appears in Code § 1563(a)(1).

 

  (f) “Limitation Year” means the Plan Year.



--------------------------------------------------------------------------------

Page 80

 

15.2 Limitation on Annual Additions.

 

  (a) Notwithstanding any other provision of the Plan to the contrary, Annual
Additions credited under the Plan and all other Defined Contribution Plans
maintained by any 415 Affiliate with respect to each Participant for any
Limitation Year shall not exceed the amount determined under (i), (ii) or
(iii) below, as applicable:

 

  (i) For Limitation Years beginning on or after January 1, 2002, $40,000 (or
such higher amount as may be determined from time to time and announced by the
Secretary of the Treasury in accordance with Code § 415(d)), or if less, 100% of
the Participant’s Compensation for such Limitation Year;

 

  (ii) For the Limitation Year beginning January 1, 2001, $35,000, or if less,
25% of the Participant’s Compensation for such Limitation Year; and

 

  (iii) For Limitation Years beginning before January 1, 2001, $30,000, or if
less, 25% of the Participant’s Compensation for such Limitation Year.

 

  (b) If the Plan Administrator determines during a Plan Year that a Participant
will likely exceed the limit imposed by Section 15.2(a) (assuming that a
Participant’s Contribution Election remains in effect for the remainder of the
Limitation Year, and based on the Plan Administrator’s estimate of a
Participant’s Compensation for the Limitation Year), the Plan Administrator may
adjust the Participant’s Annual Additions and take the following actions in the
following order of priority:

 

  (i) Reduce or eliminate the Participant’s unmatched Pre-tax Contributions; and

 

  (ii) Reduce or eliminate the Participant’s matched Pre-tax Contributions and
any corresponding Matching Contributions.

If an allocation of Employer contributions would result in an Excess Annual
Addition to the Participant’s Account (other than an Excess Annual Addition
which results from the application of the nondiscrimination rules under
Article XIV), the Plan Administrator may reallocate the Excess Annual Addition
to the remaining Participants who are eligible for an allocation of Employer
contributions for the Plan Year in which the Limitation Year ends. The Plan
Administrator shall reallocate the Excess Annual Additions pursuant to the
allocation method under the Plan as if the Participant whose Account otherwise
would receive such Excess Annual Addition were not eligible for an allocation of
Employer contributions. As soon as administratively feasible after the end of
the Plan Year, the Plan Administrator shall determine the actual limit which
should have applied to the Participant under Section 15.2(a) based on the
Participant’s actual Compensation for such Limitation Year.



--------------------------------------------------------------------------------

Page 81

 

  (c) If after the end of a Plan Year, the Plan Administrator determines that
the Annual Additions credited under the Plan with respect to a Participant for
any Limitation Year exceed the limitations of Section 15.2(a) as a result of
(i) the allocation of forfeitures, (ii) a reasonable error in estimating the
Participant’s Compensation for the Limitation Year, (iii) a reasonable error in
determining the amount of Pre-tax Contributions that the Participant may
contribute or (iv) any other circumstance permitted pursuant to the regulations
and rulings promulgated under Code § 415, then the amount of contributions
credited to the Participant’s Accounts in that Plan Year shall be adjusted to
the extent necessary to satisfy that limitation in accordance with the following
order of priority:

 

  (i) The Participant’s unmatched Pre-tax Contributions shall be reduced to the
extent necessary. The amount of the reduction shall be returned to the
Participant, together with any earnings on the contributions to be returned.

 

  (ii) The Participant’s matched Pre-tax Contributions and corresponding
Matching Contributions shall be reduced to the extent necessary. The amount of
the reduction attributable to the Participant’s matched Pre-tax Contributions
shall be returned to the Participant, together with any earnings on those
contributions to be returned. The amount attributable to the Matching
Contributions shall be forfeited and used to reduce Employer contributions for
the Participant for the next Limitation Year (and succeeding Limitation Years,
as necessary) if the Participant is covered by the Plan at the end of the
Limitation Year. If the Participant is not covered by the Plan as of the end of
the Limitation Year, then the excess Annual Additions shall be held unallocated
in a suspense account for the Limitation Year and allocated and reallocated in
the next Limitation Year to all of the remaining Participants entitled to
allocation of contributions, but only to the extent that such allocation or
reallocation would not cause the Annual Additions to such Participants to
violate the limitations of Code § 415 for such Limitation Year. If a suspense
account is in existence at any time during a Limitation Year, all amounts in the
suspense account must be allocated or reallocated before any Employer
contributions or employee contributions which would constitute Annual Additions
may be made to the Plan for the Limitation Year (and succeeding Limitation
Years, as necessary) in accordance with the rules set forth in Treasury
Regulation § 1.415-6(b)(6)(i). If a suspense account is in effect, it shall not
share in investment gains or losses.

 

  (d) If a Participant also participates in any other Defined Contribution Plan
which is subject to the limitation set forth in Section 15.2(a) above and, as a
result, such limitation would be exceeded with respect to the Participant in any
Limitation Year, any reduction or other permissible method necessary to ensure
compliance with such limitation first shall be made under this Plan in
accordance with the terms hereof. If after such correction a further reduction
is necessary to ensure that the limitation set forth in Section 15.2(a) is not
exceeded, Annual Additions credited under such other plan or plans with respect
to the Participant shall be reduced in accordance with the provisions of such
plan or plans.



--------------------------------------------------------------------------------

Page 82

 

  (e) For Limitation Years prior to January 1, 2000, if a Participant is also a
Participant in a Defined Benefit Plan, then the Annual Additions credited with
respect to the Participant in any such Limitation Year shall be limited as
provided in Section 15.3 below.

 

15.3 Pre-2000 Combined Plan Code §415 Limitation.

This section is effective only for Limitation Years commencing before January 1,
2000.

 

  (a) If a Participant is also a Participant in a Defined Benefit Plan, the sum
of the Participant’s Defined Benefit Plan Fraction and Defined Contribution Plan
Fraction shall not exceed 1.0.

 

  (b) In the event that a reduction is required to insure that the sum of the
above fractions with respect to a Participant in any Limitation Year does not
exceed 1.0, such reduction shall be made by reducing the Participant’s annual
benefit under the Defined Benefit Plan.

 

15.4 Applicable Regulations.

Notwithstanding anything contained in this Article XV to the contrary, the Plan
Administrator, in its sole discretion, may determine the amounts required to be
taken into account under Article XV by such alternative methods as shall be
permitted under applicable regulations or rulings.



--------------------------------------------------------------------------------

Page 83

 

ARTICLE XVI - TOP HEAVY PROVISIONS

This Plan is not currently a Top Heavy Plan and is not expected to become a Top
Heavy Plan. The provisions of this Article will apply only in the event the Plan
should become a Top Heavy Plan.

 

16.1 Definitions Applicable to the Top Heavy Provisions.

For purposes of this Article XVI, the following terms when capitalized and used
in this Article XVI shall have the meaning ascribed to them in this
Section 16.1.

 

  (a) “Aggregation Group” means in the case of a Plan that is not part of either
a Required Aggregation Group or a Permissive Aggregation Group, the Employer. In
the case of a Plan that is part of a Required Aggregation Group but not part of
a Permissive Aggregation Group, the Required Aggregation Group. In the case of a
Plan that is part of a Required Aggregation Group and part of Permissive
Aggregation Group, either the Required Aggregation Group or the Permissive
Aggregation Group, as determined by the Plan Administrator.

 

  (b) “Determination Date” means, with respect to a Plan Year, the last day of
the preceding Plan Year or, in the case of the first Plan Year, the last day of
the Plan Year.

 

  (c) “Five-percent Owner” means, with respect to a corporation, any person who
owns (or is considered as owning within the meaning of Code § 318) more than 5%
of the outstanding stock of the corporation, or stock possessing more than 5% of
the total voting power of the corporation.

 

  (d) “Key Employee” means either one of the following:

 

  (i) For Plan Years beginning on or after January 1, 2002, “Key Employee”
means, as of any Determination Date, any Associate or former Associate
(including any deceased Associate) who at any time during the Plan Year that
includes the Determination Date was:

 

  (A) An officer of the Employer having annual Compensation greater than
$130,000 (as adjusted under Code § 416(i)(1) for Plan Years beginning after
December 31, 2002);

 

  (B) A Five-percent Owner of the Employer; or

 

  (C) A One-percent Owner of the Employer having annual Compensation of more
than $150,000.

 

  (ii) For Plan Years beginning before January 1, 2002, “Key Employee” means, as
of any Determination Date, any Associate or former Associate



--------------------------------------------------------------------------------

Page 84

 

who for the Plan Year in the Determination Period or any of the four preceding
Plan Years:

 

  (A) Has Compensation in excess of 50% of the defined benefit plan dollar
amount prescribed in Code § 415(b)(1)(A), as adjusted for cost of living in
accordance with Code § 415(d), and is an officer of the Employer;

 

  (B) Has Compensation in excess of the defined contribution plan dollar amount
prescribed in Code § 415(c)(1)(A), as adjusted for cost of living in accordance
with Code § 415(d), and is one of the Associates owning (or deemed to own within
the meaning of Code § 318) the ten largest interests in the Employer;

 

  (C) Is a Five-percent Owner of the Employer; or

 

  (D) Is a One-percent Owner of the Employer and has Compensation of more than
$150,000.

The number of officers taken into account under clause (A) shall not exceed the
greater of 3 or 10% of the total number of Associates (after application of the
Code § 414(q) exclusions), and in any event shall not exceed 50 officers.

For purposes of this subsection (d), the term “Key Employee” shall also include
the Beneficiary of a Key Employee. The Plan Administrator shall determine who is
a Key Employee in accordance with Code § 416(i)(1) and the applicable
regulations and other guidance of general applicability issued thereunder.

 

  (e) “Non-Key Employee” means an Associate who is not a Key Employee.

 

  (f) “One-percent Owner” means with respect to a corporation, any person who
owns (or is considered as owning within the meaning of Code § 318) more than 1%
of the outstanding stock of the corporation, or stock possessing more than 1% of
the total voting power of the corporation.

 

  (g) “Participant” includes an Eligible Associate of the Plan who does not
participate in the Plan.

 

  (h) “Permissive Aggregation Group” means each plan in the Required Aggregation
Group and any other qualified plan or plans maintained by an employer within the
Company’s Controlled Group if such group of plans, when considered together,
would meet the requirements of Code §§ 401(a)(4) and 410.

 

  (i) “Required Aggregation Group” means, with respect to a Plan Year for which
a determination is being made, (i) this Plan, (ii) each other qualified plan of
an employer within the Company’s Controlled Group in which at least one Key
Employee is a Participant, and (iii) any other qualified plan of an employer
within the Company’s Controlled Group which enables any plan described in
subparagraphs (i) and (ii) above to meet the requirements of Code §§ 401(a)(4)
or 410.



--------------------------------------------------------------------------------

Page 85

 

  (j) “Top Heavy Plan” means the Plan, if any of the following conditions
exists:

 

  (i) The Top Heavy Ratio for the Plan exceeds 60% and the Plan is not part of
any Required Aggregation Group or Permissive Aggregation Group;

 

  (ii) If the Plan is a part of a Required Aggregation Group but is not part of
a Permissive Aggregation Group, the Top Heavy Ratio for the Required Aggregation
Group exceeds 60%;

 

  (iii) If the Plan is a part of a Required Aggregation Group and part of a
Permissive Aggregation Group, the Top Heavy Ratio for the Permissive Aggregation
Group exceeds 60%.

 

  (k) “Top Heavy Ratio” means, with respect to the plans taken into
consideration, a fraction, the numerator of which is the present value of the
accrued benefits for all Key Employees under the Defined Benefit Plans of the
Aggregation Group as of the Determination Date for each plan plus the sum of
account balances for all Key Employees under the Defined Contribution Plans of
the Aggregation Group, in each case as of the respective Determination Date
(including any part of any accrued benefit or account balance distributed in the
five-year period ending on the Determination Date), and the denominator of which
is the sum of the present value of all accrued benefits for all Non-Key
Employees under the Defined Benefit Plans of the Aggregation Group plus the sum
of all account balances of all Non-Key Employees under Defined Contribution
Plans of the Aggregation Group, in each case as of the respective Determination
Date for each plan (including any part of any accrued benefit or account balance
distributed in the five-year period ending on the Determination Date), all
determined in accordance with Code § 416. For purposes of this subsection (k):

 

  (i) The accrued benefit and account balances of Key Employees under plans that
terminated within the five-year period ending on the Determination Date
(including amounts which were distributed during such period) are taken into
account for purposes of determining the Top Heavy Ratio.

 

  (ii) The account balances and accrued benefits of a Participant (1) who is not
a Key Employee but who was a Key Employee in a prior year, or (2) who has not
been credited with at least one Hour of Service at any time during the five-year
period ending on the Determination Date, shall be disregarded.

 

  (iii) Generally, the Plan Administrator shall calculate the present value of
accrued benefits under Defined Benefit Plans or simplified employee pension
plans included within the group in accordance with the terms of those plans and
Code § 416. If a Participant in a defined benefit plan is a Non-Key Employee,
however, the Plan Administrator shall determine



--------------------------------------------------------------------------------

Page 86

 

such Non-Key Employee’s accrued benefit under the accrual method, if any, which
is applicable uniformly to all Defined Benefit Plans or, if there is no uniform
method, in accordance with the slowest accrual rate permitted under the
fractional rule accrual method described in Code § 411(b)(1)(C).

 

  (iv) To calculate the present value of benefits under a Defined Benefit Plan,
the Plan Administrator shall use the interest and mortality assumptions
prescribed by the Defined Benefit Plans to value benefits for top heavy
purposes.

 

  (v) If an aggregated plan does not have a valuation date coinciding with the
Determination Date, the Plan Administrator shall value the accrued benefit or
account balance under such aggregated plan as of the most recent valuation date
falling within the 12-month period ending on the Determination Date, except as
Code § 416 and applicable Treasury Regulations require for the first and second
plan year of a Defined Benefit Plan.

 

  (vi) The Plan Administrator shall calculate the value of account balances and
accrued benefits with reference to the Determination Dates for the respective
aggregated plans that fall within the same calendar year.

 

  (vii) This clause (vii) shall supercede and take precedence over any of the
preceding provisions of this subsection that conflict with the following rules,
which shall apply for Plan Years beginning on or after January 1, 2002: The
present values of accrued benefits and the amounts of account balances of an
Associate as of the Determination Date shall be increased by the distributions
made with respect to the Associate under the Plan or any plan aggregated with
the Plan under Code § 416(g)(2) during the one-year period ending on the
Determination Date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code § 416(g)(2)(A)(i). In the case of a
distribution made for a reason other than Separation from Service, death and
Disability, this provision shall be applied by substituting “five-year period”
for “one-year period.” In addition, the accrued benefits and accounts of any
individual who has not performed services for the Employer during the one-year
period ending on the Determination Date shall not be taken into account.

 

16.2 Application of Article XVI.

If the Plan is determined to be a Top Heavy Plan as of any Determination Date,
then it shall be subject to the rules set forth in the balance of this Article
XVI, beginning with the first Plan Year commencing after such Determination
Date.



--------------------------------------------------------------------------------

Page 87

 

16.3 Minimum Contributions.

 

  (a) Subject to subsection (b) of this Section, if the Plan is determined to be
a Top Heavy Plan for a Plan Year, minimum Employer contributions (including
forfeitures but excluding any Pre-tax Contributions and any Employer Matching
Contributions necessary to satisfy the nondiscrimination requirements of Code
§ 401(k) or of Code § 401(m)) shall be made on behalf of each Participant who
has not Separated from Service as of the end of the Plan Year and who is not a
Key Employee, of not less than the lesser of the following percentage of the Key
Employee’s Compensation for the Plan Year:

 

  (i) 3%, or

 

  (ii) the highest percentage of Employer contributions (including forfeitures
and amounts contributed pursuant to a salary reduction agreement) made under the
Plan for the Plan Year on behalf of a Key Employee.

However, if a Defined Benefit Plan which benefits a Key Employee depends on this
Plan to satisfy the nondiscrimination rules of Code § 401(a)(4) or the coverage
rules of Code § 410 (or another plan benefiting the Key Employee so depends on
such defined benefit plan), the allocation is 3% of the Non-Key Employee’s
Compensation for the Plan Year regardless of the contribution rate for the Key
Employees.

 

  (b) If, for a Plan Year, there are no allocations of Employer contributions,
forfeitures or Pre-tax Contributions for any Key Employee to the Plan, no
minimum allocation shall be required with respect to the Plan Year, except as
otherwise may be required because of another plan in the Aggregation Group.

 

  (c) The minimum allocation required under this Section 16.3 shall be made
after Employer contributions and forfeitures are made.

 

  (d) Notwithstanding subsection (a) above, for a Plan Year, a Participant
covered under this Plan, which is determined to be Top Heavy, and a Top Heavy
defined benefit plan, shall receive the defined benefit minimum from the Top
Heavy defined benefit plan.

Notwithstanding subsection (a) above, for a Plan Year, a Participant covered
under this Plan, which is determined to be Top Heavy, and another Top Heavy
defined contribution plan, shall receive the defined contribution minimum from
the other Top Heavy defined contribution plan.



--------------------------------------------------------------------------------

Page 88

 

APPENDIX A - 2003 ADDITIONAL MATCHING CONTRIBUTION

In 2002 and 2003, Matching Contributions were made to the Accounts of the
Participants listed on the attached schedule in excess of the Matching
Contributions permitted under the formula in Article IV. When the Plan
Administrator discovered the error, the Plan Administrator forfeited the excess
amounts from the Accounts of the affected Participants (along with any related
earnings) under the self-correction procedures set forth in Part IV of IRS
Revenue Procedure 2003-44. The forfeited amounts were then reallocated within
the Trust as provided in Section 5.4 (allocation of forfeitures). In the case of
the affected Participants who were Nonhighly Compensated Employees for 2003, in
addition to the Matching Contribution under Section 3.3, a Matching Contribution
was made by the Employer to each affected Participant in an amount equal to the
forfeited amount (including any related earnings) and simultaneous with the
forfeiture, to the extent permitted under Code section 415. The figures for each
affected Participant are set forth on the attached schedule.